Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 1 of 87 PageID #: 12253




                                  UNITED STATES DISTRICT COURT

                                     DISTRICT OF SOUTH DAKOTA

                                            WESTERN DIVISION


STURGIS MOTORCYCLE RALLY, INC.,                                             CIV. 11-5052-JLV

                     Plaintiff,

       vs.

RUSHMORE PHOTO & GIFTS, INC.;
CAROL NIEMANN; PAUL A. NIEMANN;                                                    ORDER
BRIAN M. NIEMANN, and WAL-MART
STORES, INC.,

                     Defendants,

         -AND-

RUSHMORE PHOTO & GIFTS, INC.;
CAROL NIEMANN; PAUL A. NIEMANN;
and BRIAN M. NIEMANN,

               Counterclaimants,

   vs.

STURGIS MOTORCYCLE RALLY, INC.,

               Counterclaim Defendant.


                                          TABLE OF CONTENTS

I.           INTRODUCTION .................................................................................... 2
II.          PROCEDURAL HISTORY ........................................................................ 3
III.         ISSUES TO BE RESOLVED.................................................................... 8
             A.   SMRI’s Motion to Extend Deadlines .............................................. 8
             B.   SMRI’s Motion to Dismiss ACPA Claim ....................................... 12
                  1.   Defendants’ efforts and expense involved in preparing
                       for trial ............................................................................. 14
                  2.   Excessive delay and lack of diligence by the plaintiff
                       in prosecuting the action .................................................. 16
                  3.   Insufficient explanation of the need for dismissal .............. 17
                  4.   The status of the lawsuit ................................................... 19
             C.   Defendants’ Motion for Judicial Notice........................................ 21
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 2 of 87 PageID #: 12254




      D.  Defendants’ Motion for Summary Judgment ............................... 22
          1.       Standard of review ............................................................ 22
          2.       Undisputed material facts ................................................. 23
          3.       Analysis ............................................................................ 27
      E.  Defendants’ Motion to Strike ACPA Jury Demand ....................... 30
      F.  Defendants’ Motion for Damages for Improvidently Issued
          Preliminary Injunction................................................................ 30
          1.       Amended preliminary injunction ....................................... 31
                   A.       RP&G’s claims ......................................................... 35
                   B.       Analysis .................................................................. 38
          2.       Contempt of court ............................................................. 43
          3.       Attorneys’ Fees ................................................................. 44
      G.  Defendants’ Motion for Application of Equitable Defenses ........... 46
          1.       Relevant facts .................................................................. 46
          2.       Legal background ............................................................. 50
                   A.       Acquiescence ........................................................... 51
                            1.        Analysis ......................................................... 52
                            2.        Conclusion ..................................................... 55
                   B.       Laches ..................................................................... 55
                            1.        Analysis ......................................................... 58
                            2.        Conclusion ..................................................... 60
                   C.       State claims............................................................. 61
                            1.        Deceptive trade practices................................ 61
                            2.        Laches ........................................................... 61
                            3.        Conclusion ..................................................... 61
                   D.       Unclean hands ........................................................ 62
                            1.        Defendants’ Conduct ...................................... 64
                                      A.       RP&G Defendants ................................. 65
                                      B.       Wal-Mart .............................................. 67
                            2.        SMRI conduct ................................................ 67
                                      A.       2001-2015 ............................................ 68
                                      B.       2018-2020 ............................................ 73
          3.       Defendants entitled to equitable defenses .......................... 79
                   A.       Rushmore Photo & Gifts .......................................... 79
                   B.       Carol Niemann ........................................................ 80
                   C.       Paul Niemann .......................................................... 82
                   D.       Brian Niemann ........................................................ 83
                   E.       Wal-Mart. ................................................................ 84
IV.   ORDER ................................................................................................ 85


I.    INTRODUCTION

      Following remand from the United States Court of Appeals for the Eighth

Circuit, Sturgis Motorcycle Rally, Inc. v. Rushmore Photo and Gifts, Inc., et al,

                                                     2
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 3 of 87 PageID #: 12255




908 F.3d 313 (8th Cir. 2018) (“SMRI v. RP&G”), another barrage of motions was

filed. As detailed in this order:

      1.     SMRI’s motion to extend the discovery deadline is denied;

      2.     SMRI’s motion to dismiss its anti-cybersquatting consumer
             protection act (“ACPA”) claim is denied;

      3.     Defendants’ motion for judicial notice is granted;

      4.     Defendants’ motion for summary judgment on SMRI’s ACPA
             claim is granted;

      5.     Defendants’ motion to strike SMRI’s jury demand on its
             ACPA claim is denied as moot;

      6.     Defendants’ motion for money damages based on an
             improvidently issued preliminary injunction is granted;

      7.     Defendants’ motion for an order to show cause premised on
             SMRI’s failure to pay previously awarded attorneys’ fees is
             granted;

      8.     Defendants’ motion for application of equitable defenses is
             granted; and

      9.     SRMI’s money judgment is vacated.

II.   PROCEDURAL HISTORY

      On April 24, 2012, plaintiff Sturgis Motorcycle Rally, Inc., (“SMRI”) filed

an amended complaint alleging trademark infringement and other claims.

(Docket 52). On May 4, 2012, defendants Rushmore Photo & Gifts, Inc., JRE,

Inc., Carol Niemann, Paul Niemann, and Brian Niemann (jointly referred to as

the “RP&G Defendants”) filed their answer and counterclaim. (Docket 55). On

May 16, 2012, SMRI filed its reply to the RP&G Defendants’ counterclaim.




                                        3
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 4 of 87 PageID #: 12256




(Docket 58). On May 18, 2012, defendant Wal-Mart, Stores, Inc. (“Wal-Mart”)

filed its answer.1 (Docket 60).

        On October 30, 2015, after a ten-day trial, the jury returned a

unanimous verdict in SMRI’s favor on the following counts: (1) registered

trademark infringement; (2) unregistered trademark infringement;

(3) trademark dilution; (4) deceptive trade practices; (5) violations of the Anti-

Cybersquatting Consumer Protection Act; (6) false advertising; and (7) unfair

competition. (Docket 264). The jury unanimously found in favor of SMRI on

its claims of infringement of the registered STURGIS®, STURGIS BIKE WEEK®,

and Composite Design marks and of the unregistered STURGIS MOTORCYCLE

RALLY™ and STURGIS RALLY & RACES™ marks (jointly referred to as “SMRI’s

Marks”). (Docket 264). The jury also unanimously found in favor of SMRI on

its claim of dilution of the famous STURGIS® mark. Id. The court entered

judgment on those claims in favor of SMRI on December 2, 2015. (Docket

269).

        Consistent with the jury’s verdict, the court entered judgment in favor of

SMRI “and against the defendants as follows: Rushmore Photo & Gifts, Inc., for

the sum of $158,750; . . . Carol Niemann for the sum of $156,250; Paul A.

Niemann for the sum of $156,250; Brian M. Niemann for the sum of $158,750;

and Wal-Mart Stores, Inc., for the sum of $230,000.” (Docket 269 at pp. 1-2).

        1Forof the remainder of this order, “defendants” refer to Rushmore Photo
& Gifts, Inc., Carol Niemann, Paul Niemann, Brian Niemann and Wal-Mart,
unless otherwise indicated but not JRE, Inc. On March 10, 2017, the court
granted “defendants’ motion . . . for judgment as a matter of law as to JRE,
Inc.[.]” (Docket 420 at p. 63).

                                         4
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 5 of 87 PageID #: 12257




      On February 11, 2016, while defendants’ post-trial motions were

pending, the court entered a preliminary injunction in favor of SMRI and

against the defendants. (Docket 299). On March 10, 2017, the court denied

defendants’ motions for judgment as a matter of law and for a new trial.

(Docket 420 at p. 63). The order granted in part and denied in part

“defendants’ motion . . . for the application of equitable defenses . . . . [And

held] that SMRI is barred from recovering damages and profits from the

defendants for the time period prior to October 30, 2015, the date of the jury

verdict.” Id.

      On July 21, 2017, the court entered a permanent injunction in favor of

SMRI and against the defendants. (Docket 451). Among other things, the

permanent injunction required the defendants to “impound and destroy”

certain products and advertisements, to “transfer to SMRI [defendants’] domain

name registrations . . . . and South Dakota trademark registrations[.]” Id. at

p. 3. The provisions of the permanent injunction were “stayed until 60 days

after all appeals are resolved.” Id.

      On November 2, 2018, the Eighth Circuit issued a decision affirming in

part, reversing in part and remanding for further proceedings consistent with

the court’s decision. (Docket 468); see SMRI v. RP&G, 908 F.3d 313. Based on

the directive of the Eighth Circuit and the district court’s analysis of the

positions of the parties, this court held, among other things:

      [T]hat the STURGIS mark is invalid. (Docket 489 at p. 8);

      [T]hat the jury finding the defendants infringed on the STURGIS
      mark . . . is vacated. Id.;
                                         5
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 6 of 87 PageID #: 12258




      [T]hat the jury finding the defendants did not infringe on the TAKE
      THE RIDE TO STURGIS mark . . . is affirmed. Id.;

      [T]hat the jury finding the STURGIS BIKE WEEK mark not invalid
      . . . is affirmed. Id.

      [T]hat the jury verdict in favor of SMRI on the STURGIS BIKE
      WEEK mark . . . is affirmed. Id. at p. 9;

      [T]hat the jury verdict in favor of SMRI on the BLACK HILLS
      MOTOR CLASSIC STURGIS RALLY & RACES BLACK HILLS S.D.
      mark (“Composite Design mark” or the “Monahan mark”) . . . is
      affirmed. Id.;

      [T]hat the jury finding the defendants’ Sturgis Designations are
      counterfeits of the Composite Design mark . . . is vacated. Id.;

      [T]hat the STURGIS MOTORCYCLE RALLY mark is invalid. Id.;

      [T]hat the jury finding the defendants infringed on the STURGIS
      MOTORCYCLE RALLY mark . . . is vacated. Id.;

      [T]hat the STURGIS RALLY & RACES mark is invalid. Id. at p. 10;

      [T]hat the jury finding the defendants infringed on the STURGIS
      RALLY & RACES mark . . . is vacated. Id.;

      [T]hat the jury verdict in favor of SMRI on the trademark dilution
      claim . . . is vacated. Id.;

      [T]hat the jury verdict in favor of SMRI on the deceptive trade
      practices claim . . . is affirmed. Id.;

      [T]hat the jury verdict in favor of SMRI on the anti-cybersquatting
      consumer protection act claim . . . is vacated. Id.;

      [T]hat the jury verdict in favor of SMRI on the false advertising
      claim . . . is affirmed. Id.;

      [T]hat the jury verdict in favor of SMRI on the unfair competition
      claim . . . is affirmed. Id.;

      [T]hat the portions of the March 10, 2017, order . . . granting in
      part defendant’s motion for application of the equitable defenses
      . . . are vacated. Id. at p. 11;


                                      6
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 7 of 87 PageID #: 12259




      [T]hat the portions of the March 10, 2017, order . . . vacating the
      money judgment and barring SMRI from recovering money
      damages for the time period prior to October 30, 2015, the date of
      the jury verdict . . . are vacated. As modified by this order, any
      money judgment in favor of SMRI is held in abeyance pending the
      court’s resolution of defendants’ equitable defenses. Id.;

      [T]hat the order on costs . . . The court will revisit costs after
      resolution of the issues to be addressed following this order. Id. at
      p. 12; [and]

      [T]hat the order on attorneys’ fees . . . is affirmed. Id.

      On February 15, 2019, the court vacated the earlier permanent

injunction and entered an amended preliminary injunction. (Docket 490). The

amended preliminary injunction enjoined the defendants from using “STURGIS

BIKE WEEK,” “BLACK HILLS MOTOR CLASSIC STURGIS RALLY & RACES

BLACK HILLS S.D.,” SMRI’s marks and the Composite Design Mark. Id. at

p. 2. Similar impound and destroy provisions were included but were “stayed

until 60 days after all appeals are resolved.” Id. at p. 3. Consistent with Fed.

R. Civ. P. 65(d) the court imposed a bond on SMRI. Id.

      On March 15, 2019, SMRI filed a motion for reconsideration of the

amended preliminary injunction together with a supporting legal

memorandum. (Dockets 501 & 502). Relevant to the matters currently before

the court, the SMRI motion asked the court to vacate the $376,539 bond

requirement. (Docket 501 at p. 2). The court extended the deadline for SMRI

to post the full amount of the bond until January 10, 2020. (Docket 519 at

p. 23).

      Based on SMRI’s failure to post bond, on March 24, 2020, the amended

preliminary injunction imposed on the defendants on February 15, 2019, was
                                         7
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 8 of 87 PageID #: 12260




vacated. (Docket 541 at pp. 5-6). On SMRI’s motion, the order struck

“plaintiff’s claim for injunctive relief on . . . the [ACPA] claim[.]” Id. at p. 6.

III.   ISSUES TO BE RESOLVED

       A.    SMRI’S MOTION TO EXTEND DEADLINES

       On December 11, 2019, the court granted the parties’ motions for

discovery on plaintiff’s ACPA claim. (Docket 520 at p. 3). In part, the order

allowed the following discovery:

       SMRI may      serve interrogatories and requests for production of
       documents     on the RP[&]G Defendants seeking information and
       documents    regarding the ACPA claim for the time period beginning
       on October   31, 2015, to the present. Id. at p. 4;

       SMRI and the RP[&]G Defendants may each take up to three
       depositions related to the written discovery permitted above. Id.;

       [P]laintiff's expert disclosures, including a written report, shall be
       due on or before March 10, 2020, and that defendants’ expert
       disclosures, including a written report, shall be due on or before
       April 10, 2020. Id. (bold omitted); and

       [A]ll discovery, including expert depositions, must be concluded on
       or before June 19, 2020. Id. at p. 5 (bold omitted).

       On May 14, 2020, SMRI filed a motion to extend the remaining deadlines

by 120 days. (Docket 549 at p. 1). SMRI’s grounds for its motion focused on

defendants’ notice of a Fed. R. Civ. P. 30(b)(6) deposition of plaintiff. Id. at p. 2.

Plaintiff argued that “due to travel restrictions related to COVID-19, and in the

interests of protecting the parties, their counsel and all related court personnel,

an in-person deposition is not feasible at this this time.” Id. at p. 2. SMRI

represented that it “intends to provide its witness for a deposition at a mutually

agreeable time and date when health concerns dissipate, yet Plaintiff would not


                                           8
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 9 of 87 PageID #: 12261




intend to produce its witness until it is safe to do so.” Id. Because “the

discovery period is set to close on June 19, 2020,” SMRI asserted “Defendants

will not be able to conduct a 30(b)(6) deposition in person before that time due

to general business disruptions and travel restrictions related to COVID-19.”

Id. SMRI submitted an “extension of 120 days would allow for flexibility in the

scheduling of a deposition and conclusion of any other necessary discovery.”

Id. Plaintiff’s motion acknowledged the “Defendants would not consent to the

requested relief.” Id.

      Defendants oppose SMRI’s motion for extension of discovery. (Docket

561). Prior to SMRI’s motion, defendants filed a motion for summary judgment

together with a legal memorandum, statement of undisputed material facts, six

declarations and a total of 20 exhibits. (Dockets 550-57, 556-1 through 556-9,

557-1 through 557-11 & 558).

      First, defendants oppose the motion because SMRI “failed to show good

cause to extend the written discovery deadline.” (Docket 561 at p. 1).

Defendants assert since December 10, 2019, “SMRI has not served any written

discovery[] [and] [t]he COVID-19 pandemic has nothing to do with that failure.”

Id. at pp. 1-2.

      Second, defendants believe only a 30-day extension is necessary for

deposition discovery not the 120-day extension requested by SMRI. Id. at p. 2.

“As early as March 31, 2020,” defendants argue “SMRI knew that Defendants

would object to a blanket 120-day extension. . . . Instead of diligently moving

this Court to extend the deadlines at that time, SMRI waited six weeks and

                                        9
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 10 of 87 PageID #: 12262




 filed this motion a mere six days before the deadline to serve written discovery

 to comply with the present scheduling order.” Id. at p. 3. Defendants contend

 “[t]his is not the level of diligence required by a party to meet the Rule 16 ‘good

 cause’ standard.” Id.

         Third, prior to and in SMRI’s motion, defendants submit SMRI had not

 disclosed any information about who it intended to depose. Id. at p. 2.

 Defendants submit they “confirmed with the defendants’ expert, Dr. James

 Wright, and defendant Brian Niemann that they are both willing to attend in-

 person depositions so long as all necessary [COVID-19] precautions are taken.”

 (Docket 562 ¶ 5). Defendants only intend to take one deposition―a Rule

 30(b)(6) deposition of SMRI’s designated representative. (Docket 561 at p. 2).

 While “[d]iscovery has been re-open[ed] for six months,” defendants argue

 “SMRI’s failure to even identify who it wishes to depose further demonstrates

 SMRI’s lack of diligence in attempting to meet the discovery deadline.” Id. at

 p. 4.

         Finally, defendants assert that SMRI did not disclose “an ACPA expert by

 its March 10, 2020 deadline, despite the fact [SMRI] expressly demanded

 expert discovery be allowed on its ACPA claim.” Id. at p. 3 (referencing Docket

 520 at pp. 4-5).

         SMRI chose not to file a reply in support of its motion. Plaintiff’s motion

 makes no mention of wanting to take the depositions of defendants’ expert

 witness, Dr. Wright, defendant Brian Niemann or anyone else. (Docket 549).




                                          10
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 11 of 87 PageID #: 12263




 For that reason, the court will accept defendants’ counsel’s statements

 regarding the status of discovery. Fed. R. Civ. P. 11(b)(3).

       The Federal Rules of Civil Procedure emphasize the importance of

 compliance with the rules. Under Rule 16, the court’s scheduling order may

 only be modified “for good cause and with the judge’s consent.” Fed. R. Civ. P.

 16(b)(4); see also In re Milk Products Antitrust Litig., 195 F.3d 430, 437 (8th

 Cir. 1999) (“When the district court has filed a Rule 16 pretrial scheduling

 order, it may properly require that good cause be shown for leave to file an

 amended pleading that is substantially out of time under that order.”) (citations

 omitted); Cf. Fed. R. Civ. P. 6(b)(1)(B) (“When an act . . . must be done within a

 specified time, the court may, for good cause, extend the time . . . on motion

 made after the time has expired if the party failed to act because of excusable

 neglect.”). “The primary measure of Rule 16’s ‘good cause’ standard is the

 moving party’s diligence in attempting to meet the case management order’s

 requirements.” Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001). A

 district court’s discovery rulings are reviewed for abuse of discretion. Id.

       SMRI fails to “make the requisite showing” of “good cause.” Id. SMRI did

 not display any diligence in attempting to comply with the court’s December

 11, 2019, scheduling order. Months before the expiration of the June 19,

 2020, discovery deadline, procedures had developed to conduct remote

 depositions by video to avoid in-person contact and travel restrictions cause by

 the COVID-19 pandemic. Despite this, plaintiffs took no steps to undertake

 discovery. SMRI conducted no discovery whatsoever and thwarted defendants’

                                         11
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 12 of 87 PageID #: 12264




 efforts to complete a Rule 30(b)(6) deposition. SMRI’s conduct does not

 constitute a good faith effort to comply with the court’s scheduling order.

 SMRI’s conduct borders on bad faith. The court agrees with the defendants

 that the only reason SMRI wanted an extension of the discovery deadline was

 to “prolong this lawsuit to stall cancellation of its invalid STURGIS trademark.”

 (Docket 561 at p. 4 n.1) (referencing id. at pp. 5-7).

       Plaintiff’s motion for an extension of the discovery schedule is denied.

       B.    SMRI’S MOTION TO DISMISS ACPA CLAIM

       SMRI moves to dismiss the ACPA claim of its amended complaint.

 (Docket 569). Plaintiff makes two representations as the basis for its motion.

 First, SMRI “acquired through the open market the seven domain names

 subject to the claim after Defendants abandoned them last year . . . and no

 longer need . . . the equitable remedy of having the domain names transferred

 to it.” Id. at p. 1. SMRI “discovered the domain names and their availability

 and acquired them on or about April 25, 2019.” (Docket 570 at p. 3).

       Second, SMRI asserts that “despite its entitlement to monetary remedies

 against Defendants for violation of the ACPA . . . Plaintiff no longer can afford

 to devote its limited resources to pursuing the claim when faced with

 Defendants’ insurance-funded defense.” (Docket 569 at p. 1). Plaintiff

 contends “the costs associated with further litigation . . . have mounted

 substantially. . . . [And] the Defendants have . . . served two expert witness

 reports, filed numerous declarations, filed motions such as a motion to strike




                                         12
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 13 of 87 PageID #: 12265




 and a summary judgment motion, and sought to take deposition testimony

 subject to Rule 30(b)(6).” (Docket 570 at p. 3).

        For these reasons, SMRI asks that its ACPA claim be dismissed with

 “each side bearing their own costs and fees, and for such other and further

 relief as to the Court deems just and reasonable.” Id. at pp. 3-4 (referencing

 Fed. R. Civ. P. 41(a)(2)).

        Defendants resist plaintiff’s motion. (Docket 571). Defendants argue all

 of the factors which must be considered under Rule 41(a)(2) “weigh against

 granting SMRI’s motion.” Id. at p. 1. Defendants argue the court may “impose

 conditions on a dismissal such as dismissing with prejudice, awarding costs

 and fees to the defendant, or declaring the defendant to be the prevailing party

 so it can pursue fees under a cost-shifting statute, such as the Lanham Act.”

 Id. at p. 7.

        In reply, SMRI agrees the court may dismiss the ACPA claim with

 prejudice as SMRI “has no intention to further litigate these claims[.]” (Docket

 575 at p. 1). SMRI submits it “is not inclined in the context of these pleadings

 to address each and all of the Defendants’ contentions resisting the motion to

 dismiss. . . . As to any further and additional terms or relief separate from

 SMRI’s motion, the Court retains jurisdiction and Defendants’ recourse (if any)

 is accommodated by other statutes or rules.” Id. at p. 2.

        Rule 41 directs the court as to how and when a motion to dismiss may

 be granted under these circumstances. “[A]n action may be dismissed at the

 plaintiff’s request only by court order, on terms that the court considers

                                         13
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 14 of 87 PageID #: 12266




 proper.” Fed. R. Civ. P. 41(a)(2). “The purpose of Rule 41(a)(2) is primarily to

 prevent voluntary dismissals which unfairly affect the other side.” Paulucci v.

 City of Duluth, 826 F.2d 780, 782 (8th Cir. 1987). The court’s ruling is

 reviewed for abuse of discretion. Id. at pp. 782-83. When considering a

 voluntary motion to dismiss, the “court is not limited to considering just the

 expenses and costs related to the lawsuit.” Id. at 783. The court is required to

 consider the four Paulucci factors to resolve SMRI’s Rule 41(a)(2) motion. Id.

 1.    Defendants’ efforts and expense involved in preparing for trial

       During the January 16, 2019, post-remand status conference, counsel

 for SMRI advised the court of plaintiff’s view of the retrial of the ACPA claim.

       I will make a note about the retrial, that the cybersquatting claim
       was only a $5,000 claim to the jury, but when you are talking
       about statutory damages on a seven-domain name claim, each at
       $150,000 potential damages per domain name registered in bad
       faith, we are looking at a million fifty thousand dollars potential
       claim to be retried.

 (Docket 495 at pp. 5:24-6:5).2 With that claim in mind, plaintiff’s counsel

 advised the court:

       [W]e also think new discovery and a new discovery period on the
       ACPA claims would be proper and appropriate. . . . [W]e think
       there should be a discovery period and an expert discovery period
       on these ACPA issues. . . .

       What’s the nature of the bad faith in registering these domain
       names? What do these witnesses have to say about that? How are
       they registered? When were they registered? Have they been
       maintained?     How have they been used? What consumer
       impressions have been derived at from that? What do the forensic
       computer analysts say about the use of those domain names

       2Because   of the formatting of the status hearing transcript and all other
 transcripts the court cites to the pages in CM/ECF as opposed to the pages of
 the transcripts.
                                         14
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 15 of 87 PageID #: 12267




       before the Court orders them enjoined? Those are some of the
       issues that could be addressed in discovery on that ACPA claim.

 Id. at pp. 65:24-66:16. SMRI’s counsel argued “if Your Honor with the

 authority of the Court is going to order things in additional discovery, then let’s

 have it on the ACPA case as well, because if there’s some additional discovery, I

 would like to take on that.” Id. at p. 67:11-15.

       It was in part SMRI’s argument which convinced the court to allow an

 additional period of discovery. (Docket 520 at pp. 2-3). With plaintiff’s request,

 the court authorized SMRI to serve interrogatories and requests for production

 of documents on the defendants “regarding the ACPA claim for the time period

 beginning on October 31, 2015 [the day of the verdict], to the present.” Id. at

 p. 4. SMRI’s expert disclosures and written reports were due on March 10,

 2020. Id. (bold omitted). Defendants’ expert disclosures and written reports

 were due on April 10, 2020. Id. (bold omitted).

       It was this ruling that obligated the defendants to prepare their defense

 to SMRI’s ACPA claim. Among the many things defendants did were:

       Retain an expert witness, Dr. James Wright, to address ACPA
       liability and damages issues and issue his report at a cost of
       $10,000. (Docket 573 ¶ 9);

       Retain an internet digital company, Internet Archive, to
       authenticate captures of Rushmore Photo & Gifts historic internet
       content at a cost of $310. Id.; and

       Prepare notices of depositions for the Rule 30(b)(6) deposition,
       develop counsel’s deposition notes, travel from Minneapolis to
       Rapid City and return, and attend the June 19, 2020, deposition
       all at a cost of $5,000. Id. ¶ 10.




                                         15
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 16 of 87 PageID #: 12268




       The court adopts defendants’ explanation of the process which occurred

 relating to the canceled Rule 30(b)(6) deposition because SMRI’s counsel failed

 to appear for the deposition or seek a motion to quash from the court in

 advance of the date set by the notice of deposition. Fed. R. Civ. P. 45(d)(3).

       This factor weighs heavily in defendants’ favor.

 2.    Excessive delay and lack of diligence by the plaintiff in prosecuting
       the action

       As described above, SMRI vehemently insisted on engaging in pretrial

 discovery, including written interrogatories, retaining experts and taking

 depositions on the ACPA claim. Yet, over the course of the next eighteen

 months, SMRI did nothing. See Docket 562 ¶¶ 4 & 5.

       For over six months, SMRI waffled as to if and when a Rule 30(b)(6)

 deposition would take place. SMRI’s counsel failed to work with defense

 counsel to set the deposition in light of the COVID-19 pandemic. Knowing full

 well defendants’ notice of deposition was issued for June 19, 2020, counsel for

 SMRI failed to discuss the matter further with defense counsel or to file a

 motion to quash.

       SMRI’s lack of candor with the court and opposing counsel is further

 illustrated by the fact that on April 25, 2019, it purchased the seven domain

 names which were the subject of plaintiff’s ACPA claim yet did not disclose this

 information to the court or the defendants. Instead, SMRI waited a full

 fourteen months to announce it was no longer interested in pursuing the ACPA

 claim. All the while, defendants were preparing their defense for the ACPA

 trial, filing a motion for summary judgment and other motions.
                                         16
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 17 of 87 PageID #: 12269




       While doing nothing on the ACPA claim, plaintiff misled the United States

 Patent and Trademark Office (“PTO”) by asserting the STURGIS mark was not

 invalid because the decisions of the Eighth Circuit and this court were merely

 interlocutory. See Docket 562-4 at p. 3 (“Respondent [SMRI] contends that the

 civil action [SMRI v. RP&G, CIV. 11-5052 (D.S.D. 2011)] is not yet final and

 that the Eighth Circuit decision [SMRI v. RP&G, 908 F.3d 313] in which the

 mark STURGIS was declared invalid is subject to appeal.”).

       By doing nothing, SMRI extended the period of time during which the

 STURGIS mark was apparently in limbo with the PTO. SMRI continued to

 promote the STURGIS mark during the 2019 and 2020 Sturgis Motorcycle

 Rallies, a mark the Eighth Circuit held in 2018 was invalid. SMRI v. RP&G,

 908 F.3d 313.

       This factor weighs heavily in defendants’ favor.

 3.    Insufficient explanation of the need for dismissal

       In a Rule 41(a)(2) inquiry, the court is required to determine “whether a

 party has presented a proper explanation for its desire to dismiss.” Donner v.

 Alcoa, Inc., 709 F.3d 694, 699 (8th Cir. 2013) (internal quotation marks and

 citation omitted). SMRI’s motion to dismiss its ACPA claim is based on its

 acquisition of the seven domain names “via self-help,” and it “no longer needs

 or seeks the equitable remedy of having the domain names transferred to it.”

 (Docket 569 at p. 1). Plaintiff’s second basis for the motion is “despite its

 entitlement to monetary remedies against Defendants for violation of the ACPA

 should it prevail on its ACPA claim again, Plaintiff no longer can afford to


                                         17
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 18 of 87 PageID #: 12270




 devote its limited resources to pursuing the claim when faced with Defendants’

 insurance-funded defense.” Id.

       SMRI’s motion was filed 14 months after SMRI acquired the seven

 domain names and only two days after Brian Niemann inquired of GoDaddy, a

 domain name registry, and discovered legendarysturgis3 had been listed for

 sale by SMRI for $6,884. (Docket 572 ¶¶ 2 & 3). SMRI’s response to

 defendants’ motion for summary judgment was due on June 12, 2020. D.S.D.

 Civ. LR 7.1(B). Yet SMRI’s motion to dismiss the ACPA claim was not filed until

 ten days later. (Docket 569).

       Plaintiff’s deadline for disclosure of experts had expired and defendants’

 designated expert witness stood ready to testify:

       None of the Rushmore Defendants’ seven domain names use any of
       the three SMRI trademarks in their entirety. (Docket 552 ¶ 13)
       (internal citation omitted);

       Five of the seven domain names (sturgiscentral.com, legendary-
       sturgis.com,    authenticsturgis.com,   official-sturgis.com,  and
       licensedsturgis.com) use the public domain “Sturgis” combined
       with a single, additional word none of which is used in any of
       SMRI’s three trademarks. Id. ¶ 14 (internal citation omitted);

       The sturgisrallyonline.com domain name uses the public domain
       “Sturgis” and a portion of the public domain phrase “Sturgis Rally
       & Races” combined with “Online,” which is not used in any of the
       three SMRI trademarks. Id. ¶ 15 (internal citation omitted); and

       The sturgismotorclassic.com domain name uses the public domain
       “Sturgis” and a portion of the public domain phrase “Sturgis
       Motorcycle Rally” combined with “Classic,” which is not used in

       3The court does not include the “www” or “.com” in the domain names to
 make the domain names easier to read and to avoid creating a direct link to
 each site.


                                        18
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 19 of 87 PageID #: 12271




       STURGIS BIKE WEEK or TAKE THE RIDE TO STURGIS. Id. ¶ 16
       (internal citation omitted).

       Either individually or in combination it is highly unlikely a jury would

 find confusion between defendants’ Sturgis Designations and plaintiff’s valid

 marks or award SMRI money damages on its ACPA claim.

       It defies logic that a plaintiff would abandon an alleged million dollar

 claim unless the plaintiff knew it would be defeated at trial. Both by the fact a

 jury would not support pursuit of a claim for adverse use of a domain name

 when the plaintiff owned the domain names at least two years prior to trial or

 the fact that one-seventh of a million dollar valued claim was being offered for

 sale for $6,884.

       It would constitute an abuse of discretion for the court to “fail[] to

 consider whether a motion to dismiss was being used for the improper purpose

 of avoiding an unfavorable ruling[.]” Blaes v. Johnson & Johnson, 858 F.3d

 508, 514 (8th Cir. 2017). The court finds SMRI has not “presented a proper

 explanation for its desire to dismiss” the ACPA claim. Donner, 709 F.3d at 699

 (internal citation omitted).

       This factor weighs in favor of the defendants.

 4.    The status of the lawsuit

       “The time and effort invested by the parties, and the stage to which the

 case had progressed are the most important factors to consider when the court

 decides whether to grant a dismissal with conditions.” Blaes, 858 F.3d at 516

 (internal quotation marks and citation omitted). Defendants spent nearly two

 years preparing their defense to plaintiff’s ACPA claim. Id.
                                         19
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 20 of 87 PageID #: 12272




       Defendants filed a motion for summary judgment on May 21, 2020.

 (Docket 550). Defendants’ filings occurred 30 days prior to plaintiff’s motion to

 dismiss. On the same day SMRI filed its motion to dismiss the ACPA claim,

 plaintiff filed a response to defendants’ motion for summary judgment

 declaring “[t]he District of South Dakota very recently stated that a dismissal of

 a claim ‘without question’ would render a summary judgment motion on that

 claim to be moot[.]” (Docket 568 at 4) (citing East v. Dooley, 4:19-CV-04126,

 2020 WL 528451, at *1 (D.S.D. February 3, 2020)). On that basis, SMRI asked

 the court to dismiss its ACPA “claim and deem Defendants’ motion for

 summary judgment on that claim denied as moot.” Id. at p. 5.

       Troubling to the court is SMRI’s baseless presumption it did not have to

 comply with Fed. R. Civ. P. 56, D.S.D. Civ. LR 7.1(B) and LR 56.1(B). The local

 rules require within 21 days of the service of defendants’ motion for summary

 judgment SMRI was required to respond to defendants’ statement of material

 facts and file a brief supporting plaintiff’s position on defendants’ motion.

 D.S.D. Civ. LR 7.1(B) and LR 56.1(B).

       SMRI’s cited cases do not save plaintiff from the court’s concern. In

 East, the court was faced with plaintiff’s motion for summary judgment and

 defendant Adams’ motion to dismiss. East, 2020 WL 528451, at *1. Defendant

 Adams filed a motion to stay the deadline to respond to plaintiff’s motion. Id.

 The court opined that granting the defendant’s motion to dismiss would render

 plaintiff’s summary judgment motion moot. Id. The court did not, as SMRI

 suggests, rule the motion to dismiss would trump the summary judgment

                                         20
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 21 of 87 PageID #: 12273




 motion. Rather, the court granted defendant Adams’ motion for a stay and

 ordered the deadline to respond to plaintiff’s motion for summary judgment

 “enlarged to 28 days after this Court denies, if it were to deny, Adams’ Motion

 to Dismiss.” Id., 2020 WL 528451, at *2. In East, the court was not asked to

 address the interplay between Rule 41(a)(2) and Rule 12(b) or Rule 56. The

 same deficiency exists in the other cases cited by SMRI. See Docket 568 at

 pp. 4-5.

       Contrary to SMRI’s argument, the court is required to consider the Rule

 41(a)(2) factors when resolving plaintiff’s motion. “Rule 41(a)(2) [is] applicable

 once an answer or motion for summary judgment has been served[.]” Paulucci,

 826 F.2d at 782. It is clear SMRI filed its motion to dismiss the ACPA claim to

 avoid an adverse decision on defendants’ motion for summary judgment.

 Donner, 709 F.3d at 697 (“a party is not permitted to dismiss merely to escape

 an adverse decision[.]”); Blaes, 858 F.3d at 514 (“[I]t was an abuse of discretion

 when the district court failed to consider whether a motion to dismiss was

 being used for the improper purpose of avoiding an unfavorable ruling[.]”).

       This factor weighs heavily in defendants’ favor.

       All of the Rule 41(a)(2) factors weigh heavily in defendants’ favor. SMRI’s

 motion to dismiss the ACPA claim is denied.

       C.    DEFENDANTS’ MOTION FOR JUDICIAL NOTICE

       Defendants move the court to take judicial notice of certain webpage

 screenshots which are attached to Dr. Wright’s report. (Docket 559). Those

 screenshots were “taken from the Internet Archive Wayback Machine[.]” Id. at

                                         21
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 22 of 87 PageID #: 12274




 p. 1. Defendants argue the accuracy of the exhibits is “readily determined from

 sources whose accuracy cannot be reasonably be questioned.” (Docket 560 at

 pp. 1-2) (referencing Fed. R. Evid. 201). Defendants filed a declaration of

 authenticity from Wayback Machine. Id. at p. 2 (referencing Docket 560-1 at

 p. 1). SMRI did not file a response to defendants’ motion. See D.S.D. Civ. LR

 7.1(B).

       Rule 201 provides “[t]he court may judicially notice a fact that is not

 subject to reasonable dispute because it . . . can be accurately and readily

 determined from sources whose accuracy cannot be reasonable be questioned.”

 Fed. R. Evid. 201(b)(2). Defendants provided the court with the information

 necessary to consider taking judicial notice of the exhibits. Fed. R. Evid.

 201(c)(2); see also Docket 560-1. The court finds the webpage screenshots

 attached to Dr. Wright’s report can be “accurately and readily determined” from

 the publicly available website of Wayback Machines. Fed. R. Evid. 201(b)(2).

       The court grants defendants’ motion and takes judicial notice of the

 webpage screenshots attached to Dr. Wright’s report.

       D.    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 1.    Standard of Review

       Under Rule 56(a), “a movant is entitled to summary judgment if the

 movant ‘shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.’ ” Fed. R. Civ. P. 56(a).

 Once the moving party has met its burden, the nonmoving party may not rest

 on the allegations or denials in the pleadings, but rather must produce


                                        22
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 23 of 87 PageID #: 12275




 affirmative evidence setting forth specific facts showing that a genuine issue of

 material fact exists. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

 A[A]dmissions in the pleadings . . . are in the nature of judicial admissions [and

 are] binding upon the parties, unless withdrawn or amended.@ Missouri

 Housing Development Commission v. Brice, 919 F.2d 1306, 1314 (8th Cir.

 1990).

       However, the moving party is entitled to judgment as a matter of law if

 the nonmoving party fails to “make a sufficient showing on an essential

 element of [its] case with respect to which [it] has the burden of proof.” Celotex

 Corp. v. Catrett, 477 U.S. 317, 323 (1986). In such a case, “there can be >no

 genuine issue as to any material fact,= since a complete failure of proof

 concerning an essential element of the nonmoving party’s case necessarily

 renders all other facts immaterial.” Id. at 323.

       If the undisputed evidence is such that a reasonable jury could return a

 verdict for the nonmoving party, then summary judgment is not appropriate.

 Anderson, 477 U.S. at 256. “Summary judgment must be denied even if no

 opposing evidentiary matter is presented” if the moving party cannot meet the

 Rule 56 standard. Heath v. John Morrell & Co., 768 F.2d 245, 249 (8th Cir.

 1985).

 2.    Undisputed material facts

       On May 21, 2020, defendants filed a motion for summary judgment on

 SMRI’s ACPA claim together with a legal memorandum, statement of

 undisputed material facts, six declarations and a total of 20 exhibits. (Dockets

                                         23
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 24 of 87 PageID #: 12276




 550-57, 556-1 through 556-9, 557-1 through 557-11 & 558). Pursuant to

 D.S.D. Civ. LR 7.1(B) and LR 56.1(B), on or before June 12, 2020, SMRI was

 required to respond to defendants’ statement of material facts and file a brief

 supporting SMRI’s position on defendants’ motion. The local rules provide that

 “all material facts set forth in the movant’s statement of material facts will be

 deemed to be admitted unless controverted by the opposing party’s response to

 the moving party’s statement of material facts.” D.S.D. Civ. LR 56.1(D). SMRI

 failed to comply with the local rules and further failed to receive a stay or

 extension of the deadlines imposed by the local rules. Pursuant to LR 56.1(D),

 the court finds all of defendants’ statement of material facts, Docket 552, are

 deemed admitted. Those facts are summarized as follows.

       In 2006, Defendant Brian Niemann as the representative of JRE, Inc.,

 registered the seven domain names at issue in SMRI’s ACPA claim. (Docket

 552 ¶¶ 21, 22 & 27; see also Docket 558 at pp. 13-14). Six domain names

 directed consumers to the “sturgismotorclassic” web page, which contained a

 disclaimer of any affiliation with SMRI. Id. ¶¶ 32-34. The webpage also used a

  designation with “legendary-sturgis,” “authenticsturgis” and

 “sturgismotorclassic.” Id. ¶ 36. Six domain names expired in July 2012 and

 the domain name “sturgismotorclassic” expired in March 2013. Id. ¶¶ 29 & 30.

       Defendants’ submission included the expert opinion report of James

 Wright, Ph.D. (Docket 558). Dr. Wright evaluated SMRI’s three surviving

 marks and defendants’ seven domain names during the critical period of

 January 1, 2006 and December 31, 2013. Id. at p. 5. He concluded:

                                         24
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 25 of 87 PageID #: 12277




        None of the seven (7) domain names use any of the three SMRi
        trademarks in their entirety;

        None of the seven (7) domain names look like any of the three
        SMRi trademarks

        None of the seven (7) domain names sound like any of the three
        SMRi trademarks

        Five (5) of the domain names use the public domain word “Sturgis”
        combined with an additional word (“Central,” “Legendary,”
        “Authentic,” “Official,” or “Licensed”), none of which is used in any
        of SMRi’s three trademarks;

        One (1) of the domain names uses the public domain Sturgis and a
        portion (“Sturgis Rally”) of the public domain Sturgis Rally &
        Races, combined with an additional word (“Online”) that is not
        used in any of SMRi’s three trademarks; [and]

        One (1) of the domain names uses the public domain Sturgis and a
        portion (“Sturgis Motor”) of the public domain Sturgis Motorcycle
        Rally, combined with an additional word (“Classic”) that is not used
        in any of SMRi’s three trademarks.

 Id. at p. 6.

        “With these characteristics in mind,” Dr. Wright made “direct

 comparisons between” SMRI’s three marks and defendants’ seven domain

 names:

        “Take the Ride to Sturgis” can be distinguished immediately from
        each of the seven domain names because none of them use the
        trademark. . . . None of the seven (7) Defendant domain names are
        even remotely similar to the “Take the Ride to Sturgis” mark and
        there are no conceivable points of confusion.

        The Monahan Composite Mark does not lend itself to domain
        names directly because it is comprised of text and images, the
        latter of which cannot be incorporated into a domain name. . . .
        “Sturgis Bike Week” again only shares the geographic descriptor
        “Sturgis” with the seven defendant domain names. Neither word
        components of “Bike” or “Week” are contained in any of the seven
        Defendant domain names. . . . As with the other two trademarks,
        there is no evidence supporting a conclusion that any of the
                                         25
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 26 of 87 PageID #: 12278




       Defendants’ domain names could dilute               or   be   viewed   as
       confusingly similar to “Sturgis Bike Week.”

       In direct evaluation of the Defendants’ 7 domains, there are not
       any elements that overlap or appear to tap any aspects specific to
       the Plaintiff’s 3 marks. None of the 7 domains visibly resemble any
       of the 3 . . . marks, apart from the “Sturgis” geographic descriptor.
       None of the 7 domains audibly sound like any of the 3 . . . marks,
       apart from the “Sturgis” geographic descriptor. Lastly, none of the
       7 domains harbor the same meanings as any of the 3 . . . marks,
       apart from the “Sturgis” geographic descriptor. Beyond sharing a
       purely geographic descriptor, none of the 7 Defendant domains
       share commonality in sight, sound or meaning with the 3 Plaintiff
       trademarks.

 Id. at pp. 6-7.

       After investigating the navigational history, or use, of defendants’ domain

 names, Dr. Wright opined “[t]he Defendants overtly displayed the trademark

 designation TM in the website content that appeared on the only two domains

 that had any content record, during the period in question. . . . This represents

 an open declaration of Defendant’s belief in their intellectual property rights.”

 (Docket 558 at p. 15). Defendants’ use of the domain names to list a “catalog-

 style directory . . . listing products for sale,” in Dr. Wright’s opinion

 “demonstrates a genuine offering of goods or services for sale and runs

 contrary to any inference of bad faith.” Dr. Wright found

       No evidence of diversion was found across any of the 7 domain
       names. None of the domains . . . have any text, images or features
       that included any of the Plaintiff’s 3 marks. . . . There was no
       evidence about the content on these domain names related to the
       Plaintiff’s 3 trademarks, thus it does not appear plausible the
       Defendant domains diverted anyone.




                                          26
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 27 of 87 PageID #: 12279




 Id. at p. 16. Addressing plaintiff’s ACPA claim Dr. Wright’s concluded:

       Based on clear and concrete differences, and the weakness of the
       three [SMRI] trademarks, it is highly unlikely that reasonable
       consumers would find any of the 7 Defendant domains confusingly
       similar with any of the Plaintiff’s 3 marks. Likewise, it is highly
       unlikely that internet users would have been diverted by any of the
       7 Defendant[] domains. Particularly implausible considering that
       for most of the time frame in question the Plaintiff did not have a
       consistent web presence and the domains were inactive. Finally,
       several noted actions by the Defendants demonstrate evidence that
       runs contrary to bad faith.

 Id. at p. 17.

       The court incorporates the remainder of defendants’ statement of

 material facts by reference. See Docket 552.

 3.    Analysis

       The 2015 verdict identified only RP&G and Brian Niemann as the

 defendants responsible under the ACPA. (Docket 263 at p. 16). When the

 Eighth Circuit declared the “STURGIS” mark invalid, the court vacated the

 “jury’s finding that the defendants engaged in cybersquatting.” SMRI v. RP&G,

 908 F.3d at 333. The court found “[t]he district court submitted SMRI’s

 cybersquatting claim to the jury based in part on the theory that the ‘Sturgis’

 mark is valid. Since that theory was not submissible and we cannot tell

 whether the jury based its finding on the theory ‘in whole or in part,’ we must

 vacate the cybersquatting verdict.” Id. (referencing Friedman & Friedman, Ltd.

 v. Tim McCandless, Inc., 606 F.3d 494, 502 (8th Cir. 2010)).

       At trial, the jury found none of the defendants infringed on SMRI’s “TAKE

 THE RIDE TO STURGIS” mark. (Docket 263 at p. 4). It is difficult to

 understand how the jury would have found none of the defendants infringed on
                                        27
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 28 of 87 PageID #: 12280




 the “Take The Ride To Sturgis” mark, but then concluded RP&G or Brian

 Niemann violated the ACPA. Despite this concern, the court will continue to

 include “Take The Ride to Sturgis” in its analysis of SMRI’s ACPA claim.

       Based on the jury’s verdict and the Eighth Circuit’s rulings, a new trial

 would focus only on SMRI’s ACPA claim against these two defendants and only

 as that claim relates to “STURGIS BIKE WEEK,” “TAKE THE RIDE TO

 STURGIS” and the Composite Design Mark. To prevail on its ACPA claim,

 SMRI must prove:

       (1)    The defendant had a bad faith intent to profit from SMRI’s
              trademark;

       (2)    The defendant registered, trafficked in or used a domain
              name;

       (3)    SMRI’s trademark was famous or distinctive at the time of
              the registration of the domain; and

       (4)    The defendant’s domain name was identical to or confusingly
              similar to SMRI’s trademark.

 Coca-Cola Co. v. Purdy, 382 F.3d 774, 782-83 (8th Cir. 2004) (referencing

 15 U.S.C. § 1125(d)(1)(A)). Under the ACPA the question is whether a

 defendant’s domain is “identical or confusingly similar to [SMRI’s] mark.” Id. at

 783. “The inquiry under the ACPA is thus narrower than the traditional

 multifactor likelihood of confusion test for trademark infringement.” Id. “The

 fact that confusion about a website’s source or sponsorship could be resolved

 by visiting the website is not relevant to whether the domain name itself is

 identical or confusingly similar to a plaintiff's mark.” Id.




                                         28
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 29 of 87 PageID #: 12281




       SMRI’s amended complaint alleged the STURGIS mark was famous, but

 only that its other marks were distinctive. (Docket 52 ¶¶ 29, 30 & 49). It is

 SMRI’s burden to prove each of its three remaining marks were distinctive and

 were confusingly similar to defendants’ seven domain names. 15 U.S.C.

 § 1125(d)(1)(A). SMRI offers no direct evidence, whether by consumer

 testimony or consumer surveys, to demonstrate the defendants’ domain names

 are confusingly similar. See Heartland Bank v. Heartland Home Financial,

 Inc., 335 F.3d 810, 821 (8th Cir. 2003) (“[T]here are at least three evidentiary

 routes to prove a likelihood of confusion—survey evidence, evidence of actual

 confusion, and/or argument based on an inference arising from a judicial

 comparison of the conflicting marks themselves and the context of their use in

 the marketplace.”); Lovely Skin, Inc. v. Ishtar Skin Care Products, LLC, 745

 F.3d 877, 888 (8th Cir. 2014) (“Lovely Skin presented no direct evidence, such

 as consumer surveys or consumer testimony, to demonstrate that its marks

 enjoy strong secondary meaning.”); Frosty Treats Inc. v. Sony Computer

 Entertainment America, Inc., 426 F.3d 1001, 1005 (8th Cir. 2005) (“[D]irect

 evidence such as consumer testimony or surveys are most probative of

 secondary meaning[.]”). Nor has SMRI offered expert testimony to address the

 confusion which might exist when comparing its three marks with defendants’

 seven domain names.

       Based on the undisputed material facts, no reasonable juror could find

 any one or more of defendants’ seven domain names were either “identical or

 confusingly similar to” SMRI’s three marks. Coca-Cola Co., 382 F.3d at 782

                                         29
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 30 of 87 PageID #: 12282




 (citing 15 U.S.C. § 1125(d)(1)(A)(ii)(I)). Nor could a reasonable jury find either

 RP&G or Brian Niemann had “a bad faith intent to profit from” SMRI’s three

 marks. Id. (citing 15 U.S.C. § 1125(d)(1)(A)(i)). Defendants RP&G and Brian

 Niemann are “entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 See also Heath, 768 F.2d at 249.

       Defendants’ motion for summary judgment is granted. SMRI’s ACPA

 claim is dismissed with prejudice.

       E.     DEFENDANTS’ MOTION TO STRIKE ACPA JURY DEMAND

       Based on the court’s ruling on defendants’ motion for summary

 judgment, defendants’ motion to strike SMRI’s jury demand on its ACPA claim,

 (Docket 563), is denied as moot.

       F.     DEFENDANTS’ MOTION FOR DAMAGES FOR IMPROVIDENTLY
              ISSUED PRELIMINARY INJUNCTION

       As used in this section, “defendant” relates solely to RP&G. There is no

 claim the individuals, Carol Niemann, Paul Niemann, Brian Niemann, or Wal-

 Mart, suffered any alleged damages as the result of the issuance of the

 amended preliminary injunction. See Docket 538.

        RP&G’s motion for damages actually seeks three remedies. (Docket

 537). First, defendant seeks recovery of damages it incurred by the issuance of

 the amended preliminary injunction of February 15, 2019, which allegedly

 “improperly enjoined . . . [the] use of STURGIS MOTOR CLASSIC.” Id. at pp. 1-

 2. Second, defendant seeks money “damages and an order to show cause as to

 why SMRI should not be held in contempt of court for its violation of . . . two

 2019 Court orders[.]” Id. at p. 2. Third, defendant seeks an order requiring
                                          30
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 31 of 87 PageID #: 12283




 SMRI “to pay $17,953.24” awarded to defendant as “attorney’s fees as a

 sanction in post-verdict discovery.” Id. Each of these claims will be separately

 addressed.

 1.    Amended Preliminary Injunction

       Following the Eighth Circuit remand, on February 15, 2019, the court

 issued an amended order. (Docket 489). The amended order was issued after

 conducting a January 16, 2019, status conference and considering the parties’

 “joint statement [Docket 481] regarding modifications to the permanent

 injunction (Docket 451) necessitated by SMRI v. RP&G, 908 F.3d at 346.” Id.

 at p. 4. Relevant to the current motion, the amended preliminary injunction

 included the following provisions pertinent to the present motion:

       ORDERED that this preliminary injunction shall immediately issue
       and remain in effect until further order of the court.

       IT IS FURTHER ORDERED that defendants RUSHMORE PHOTO &
       GIFTS, INC., CAROL NIEMANN, PAUL A. NIEMANN, BRIAN M.
       NIEMANN and WAL-MART STORES, INC., (“the enjoined
       defendants”) are hereby immediately restrained and enjoined from
       engaging in the following activities:

         1.   Using the following trademarks and composite design
              trademark:

              A.    STURGIS BIKE WEEK, U.S. Reg. Nos. 2,070,955;
                    3,825,398; 3,838,171; 3,911,270; and 3,923,236; and

              B.    BLACK HILLS MOTOR CLASSIC STURGIS RALLY &
                    RACES BLACK HILLS S.D., U.S. Reg. No. 1,948,097;

              or any colorable imitations of these marks in any
              advertisement, promotion, offer for sale, or sale of any goods;
              and

          2. Using in commerce any reproduction, counterfeit, copy or
             colorable imitation of SMRI’s Marks, STURGIS BIKE WEEK
                                         31
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 32 of 87 PageID #: 12284




              or BLACK HILLS MOTOR CLASSIC STURGIS RALLY &
              RACES BLACK HILLS S.D., including defendants’ “Sturgis
              Motor Classic,” without SMRI’s consent in a manner likely to
              cause confusion, mistake, or deception as to the source,
              origin, sponsorship or approval of the defendants’ product;
              and

           3. Acting, using, or employing any deceptive act or practice,
              fraud, false pretense, false promise or misrepresentation or
              concealed, suppressed or omitted material facts in
              connection with the sale or advertisement of any
              merchandise, including the use of “Officially Licensed
              Sturgis,” “Licensed Sturgis,” “Authentic Sturgis” and “Official
              Sturgis.”

         IT IS FURTHER ORDERED that, pursuant to 15 U.S.C. § 1118, the
         enjoined defendants shall impound and destroy all products
         together with all labels, signs, prints, packages, wrappers,
         receptacles, and advertisements bearing SMRI’s Marks, STURGIS
         BIKE WEEK or BLACK HILLS MOTOR CLASSIC STURGIS RALLY &
         RACES BLACK HILLS S.D., including defendants’ “Officially
         Licensed Sturgis,” “Licensed Sturgis,” “Authentic Sturgis,” or
         “Official Sturgis,” or any reproduction, counterfeit, copy, or
         colorable imitation thereof, and all plates, molds, matrices, and
         other means of making the same.

         IT IS FURTHER ORDERED that the provisions of this preliminary
         injunction requiring the destruction of impounded products is
         stayed until 60 days after all appeals are resolved.

         IT IS FURTHER ORDERED that SMRI shall post security for
         purposes of this preliminary injunction in the amount of $376,539
         on or before March 15, 2019.

 (Docket 490 at pp. 2-3) (bold omitted). The court retained jurisdiction to

 modify and enforce the terms of the amended preliminary injunction. Id. at

 p. 4.

         On March 15, 2019, SMRI filed a motion for reconsideration of both the

 amended order and the amended preliminary injunction together with a




                                         32
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 33 of 87 PageID #: 12285




 supporting legal memorandum. (Dockets 501 & 502). Relevant to defendant’s

 current motion, SMRI’s motion for reconsideration asserted:

       [T]he District Court’s imposition of a bond requirement on SMRI in
       the amount of $376,539 is a manifest error because the Court has
       failed to identify with particularity what, if anything, is secured,
       what conduct would result in a release or return of the bond, and
       why a bond of hundreds of thousands of dollars is required of the
       non-profit successful Plaintiff in this action. SMRI fully prevailed
       on several of its claims and should not now have to pay monetary
       security for the relief to which it is entitled under the law.

 (Dockets 501 at p. 2 & 502 at p. 3).

       In response to SMRI’s motion for reconsideration, defendant filed a legal

 memorandum, five affidavits and four exhibits. (Dockets 506-507, 507-1

 through 507-2, 508, 508-1, 509, 509-1, 510 & 511). The essence of

 defendant’s response is highlighted by the following paragraph from its

 memorandum:

       Rushmore continues to lose sales of Sturgis rally-related goods.
       SMRI’s representations that it will defend all trademarks, even
       three invalid ones, have harmed and confused the public. . . .
       Some people that have seen SMRI’s recent email to its licensees
       and vendors fear SMRI will sue them if they do business with
       Rushmore. . . . Last week, Bob Davis, owner of Sturgis Photo &
       Gifts on Main St. in Sturgis, South Dakota, refused to buy from
       Rushmore because SMRI told him it will defend all of its marks.
       . . . He also said that his current licensing agreement with SMRI
       mentions Rushmore and the Niemanns and that the agreement
       prevents him from doing business with Rushmore. . . . Fearing
       retaliation from SMRI, other store owners that previously have
       bought 600-700 Sturgis pieces of merchandise from Rushmore are
       now buying far fewer pieces or none at all.

 (Docket 506 at p. 8).




                                        33
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 34 of 87 PageID #: 12286




       In its December 11, 2019, order addressing the cancellation of the

 STURGIS Registrations, the court took up SMRI’s motion for reconsideration of

 the amended order and the amended preliminary injunction. (Docket 519 at

 pp. 18-22). Responding to SMRI’s objection to the court’s calculation of the

 bond amount, the court reviewed Brian Niemann’s May 2016 testimony

 concerning the loss which would be suffered by an injunction and found “Mr.

 Niemann’s testimony credible.” Id. at p. 21. The court also found “SMRI’s

 argument that it is a poor, not-for-profit corporation . . . disingenuous. The

 trial evidence disclosed SMRI took in hundreds-of-thousands of dollars each

 year. SMRI leadership testified its trademark leasing agreements controlled

 hundreds of vendors during the Sturgis Motorcycle Rally.” (Docket 519 at

 p. 21). “While the court believes a bond requirement of $376,539 may not fully

 cover defendants’ damages in the event the amended preliminary injunction

 was wrongfully issued, the court finds that sum consistent with defendants’

 summary of their minimum losses and adequate to meet the requirements of

 [Fed. R. Civ. P.] 65(c).” Id. at p. 22. Based on that analysis, SMRI’s motion for

 reconsider was denied and SMRI was ordered to “post security in the amount of

 $376,539 on or before January 10, 2020.” Id. at pp. 22-23 (bold omitted).

       On January 10, 2020, SMRI filed a second motion for relief from the

 terms of the amended preliminary injunction. (Docket 525). In this motion,

 SMRI declared that “[d]ue to its inability to post bond in the amount ordered by

 the Court in the Bond Order, Plaintiff hereby withdraws its request for

 preliminary or permanent injunctive relief against the Defendants.” Id. at p. 2.

                                        34
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 35 of 87 PageID #: 12287




 As justification for this motion, SMRI asserted that while it took in significant

 revenue from the Sturgis Rally, “with a mission of providing funds to other

 non-profit organizations from Rally income, [it] is able to only provide a token

 amount to those organizations due to SMRI’s legal costs.” (Docket 526 at p. 4).

       After considering further briefing by the parties, on March 24, 2020, the

 court entered an order, which among other things, found “SMRI did not post

 the security required. The court finds it appropriate to vacate the injunction

 based on SMRI’s failure to post security and its motion for relief from the

 injunction.” (Docket 541 at p. 5.). The order granted “plaintiff’s motion

 (Docket 525)” and ordered “the amended preliminary injunction (Docket 490)

 . . . vacated.” Id. at p. 6.

       A.     RP&G’s Claims

       RP&G argues “[f]or more than a year, SMRI has paid no heed to the

 Court Order to obtain security to protect the Defendants all the while availing

 itself of the benefits of the injunction.” (Docket 538 at p. 1). “Given the Eighth

 Circuit’s invalidation of STURGIS, STURGIS MOTORCYCLE RALLY and

 STURGIS RALLY & RACES,” RP&G submits “after remand SMRI had no basis

 to demand an injunction prohibiting use of STURGIS MOTOR CLASSIC.” Id. at

 pp. 1-2.

       Because “the Amended Preliminary Injunction was wrongly issued,”

 RP&G contends “Rushmore Photo[] [was] harmed.” Id. at p. 2. During the time

 SMRI was delaying posting security, RP&G argues it “remain[ed] under the

 restrictions of the Amended Preliminary Injunction, which will prevent [it] from

                                         35
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 36 of 87 PageID #: 12288




 selling any STURGIS MOTOR CLASSIC merchandise for a second straight

 selling season.” Id. at p. 6. RP&G submits

       SMRI sought the Amended Preliminary Injunction to prevent
       Defendants’ use of its signature brand, STURGIS MOTOR
       CLASSIC. While use of STURGIS BIKE WEEK was also enjoined,
       trial testimony from seven of SMRI’s witnesses was unanimous
       that Defendants had never used the term. . . . So too the Monahan
       mark, where the same seven SMRI witnesses testified to never
       having seen it used by Defendants. . . . And while the phrases
       “Officially Licensed Sturgis,” “Licensed Sturgis,” “Authentic
       Sturgis,” and “Official Sturgis” were also enjoined, the trial
       evidence demonstrated that Defendants voluntarily stopped using
       all of those terms in 2011, more than four years before both the
       2015 jury verdict and injunction. . . . Thus, the value to SMRI of
       the Amended Preliminary Injunction was against STURGIS MOTOR
       CLASSIC.

 Id. at pp. 8-9 (internal citations to the trial record omitted).

       “[T]o justify the preliminary injunction against STURGIS MOTOR

 CLASSIC,” RP&G asserts “SMRI must establish confusion and similarity

 between ‘Week’ and ‘Classic.’ ” Id. at p. 12. This argument is “baseless” in

 RP&G’s view. Id. “Given the direction provided by the Eighth Circuit,” RP&G

 submits “it is clear there was no basis after remand to justify continued

 enjoining of the use of STURGIS MOTOR CLASSIC.” Id. Vacating the

 injunction in 2020 does not, in RP&G’s view, “reverse the damages already

 suffered . . . . Rushmore Photo has been harmed as a result of SMRI seeking an

 improper injunction, which limited its ability to compete for the 2019 and 2020

 selling seasons.” Id. at p. 13.

       RP&G alleges it suffered the following damages by the wrongfully issued

 amended preliminary injunction.

       2019 lost profits                $ 72,992 - $ 97,322
       2020 lost profits                $134,163 - $178,883

                                          36
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 37 of 87 PageID #: 12289




       Lost value of
       Impounded merchandise            $ 45,253 - $ 45,253
       Warehouse activities             $ 5,112 - $ 5,112
       Employee oversight               $ 5,250 - $ 5,250
       Customer service issues          $ 19,571 - $ 19,571
       Total losses                     $282,341 - $351,391

 Id. at pp. 16-17.

       SMRI opposes defendant’s motion. (Docket 544). SMRI’s response

 asserts that “[f]ollowing the Court’s March 24, 2020 Order . . . vacating the

 prior orders . . . imposing a bond requirement on Plaintiff . . . [SMRI] . . .

 should not need to respond to Defendant’s motion for damages pertaining to an

 ‘improper preliminary injunction’ or in the alternative, for an order that Plaintiff

 show cause to avoid contempt.” Id. at p. 1. SMRI argues “because authority

 no less than the U.S. Supreme Court has held that a defendants’ sole recourse

 for harm caused by an injunction, whether proper or even erroneously

 imposed, is the bond.” Id. at p. 5; see also id. at p. 7 (citing W.R. Grace & Co.

 v. Local Union 759, 461 U.S. 757, 770 n.14 (1983) (“A party injured by the

 issuance of an injunction later determined to be erroneous has no action for

 damages in the absence of a bond.”); also referencing Russell v. Farley, 105

 U.S. 433, 437 (1881); Cagan v. Mutual Benefit Life Ins. Co., 28 F.3d 654, 656

 (7th Cir. 1994); Buddy Systems, Inc. v. Exer-Genie, Inc., 545 F.2d 1164, 1167-

 68 (9th Cir. 1976)). SMRI submits “ ‘[d]amages’ cannot be imposed on Plaintiff

 who, it bears noting, remains the prevailing plaintiff as to at least three claims

 set forth in its operative complaint[.]” Id. at p. 5.

       SMRI argues RP&G’s damages calculations “are wildly speculative and

 flat-out unsupportable. . . . Mr. Niemann has not identified or calculated how
                                          37
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 38 of 87 PageID #: 12290




 much of the inventory enjoined for several years falsely touts ‘officially licensed’

 or ‘authentic’ merchandise, or constitutes infringing STURGIS MOTOR

 CLASSIC goods as opposed to other ‘Sturgis’ goods that the Eighth Circuit

 would deem allowable under its ruling.” Id. at p. 7. In SMRI’s view, “these wild

 calculations beg to be cross-examined based on Mr. Niemann’s supporting

 documents, Defendants’ detailed inventory records and sales records, and full

 disclosure of Mr. Niemann’s top-secret formula.” Id. at p. 8.

       In reply, RP&G submits the cases cited by SMRI “do not lead to SMRI’s

 suggested conclusion, nor does equity permit Defendant[] to be left without

 recourse.” (Docket 548 at p. 3). “Because SMRI was ordered to post security,”

 RP&G argues it is “entitled to have this Court assess its damages as a result of

 being wrongfully enjoined.” Id. at p. 5 (referencing Russell, 105 U.S. at 443).

 RP&G argues Cagan and Buddy Systems are distinguishable on their facts. Id.

 at pp. 5-6. “[S]ince remand from the Eighth Circuit,” RP&G argues it “had the

 right to sell [its] STURGIS MOTOR CLASSIC merchandise.” Id. at p. 8

 (referencing Slidell, Inc. v. Millennium Inorganic Chemicals, Inc., 460 F.3d

 1047, 1059 (8th Cir. 2006) (“a party has been wrongfully enjoined if it is

 ultimately found that the enjoined party had at all times the right to do what it

 was enjoined from doing”).

       B.    Analysis

       While it was proper to preliminarily enjoin RP&G’s use of STURGIS BIKE

 WEEK and the Composite Design Mark, the court was wrong to enjoin RP&G’s

 use of STURGIS MOTOR CLASSIC. SMRI has no claim to “Sturgis,” “Motor,” or


                                         38
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 39 of 87 PageID #: 12291




 “Classic.” The STURGIS mark is invalid. SMRI v. RP&G, 908 F.3d at 332.

 “[T]he [Composite Design Mark], the federal registration . . . disclaims the

 exclusive right to use ‘Motor Classic’[.]” Id. at 334 (emphasis added). The

 Eighth Circuit repeated this disclaimer later in its decision. Id. at 337 (“the

 federal registration for the [Composite Design Mark] disclaims the exclusive

 right to use the words ‘Motorcycle Classic’[.]”). RP&G was “wrongfully enjoined”

 as it “at all times [had] the right to do what it was enjoined from doing.” Slidell,

 Inc., 460 F.3d at 1059.

       The process of determining RP&G’s damages requires the court to

 evaluate the purpose of a bond. Rule 65 provides a “court may issue a

 preliminary injunction . . . only if the movant gives security in an amount that

 the court considers proper to pay the costs and damages sustained by any

 party found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P.

 65(c). “When the court sees no just cause for . . . suspending the effect of an

 injunction bond . . . it should be enforced in pursuance of its terms; and the

 party for whose benefit it was given will be entitled to an assessment of

 damages.” Russell, 105 U.S. at 443. “[T]he governing principle that it is the

 duty of a court of equity granting injunctive relief to do so upon conditions that

 will protect all . . . whose interests the injunction may affect.” Inland Steel Co.

 v. United States, 306 U.S. 153, 157 (1939).

       Generally, “[a] party injured by the issuance of an injunction later

 determined to be erroneous has no action for damages in the absence of a

 bond.” W.R. Grace & Co., 461 U.S. 757, 770 n.14 (1983) (referencing Russell,

                                         39
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 40 of 87 PageID #: 12292




 105 U.S. at 437; Buddy Systems, Inc., 545 F.2d at 1167-68). But this

 declaration is not as clear as SMRI might think. “Where no bond . . . has been

 required, it is clear that the court has no power to award damages sustained by

 either party in consequence of the litigation, except by making such a decree in

 reference to the costs of the suit as it may deem equitable and just.” Russell,

 105 U.S. at 436. When no bond is imposed as security for an injunction, the

 court already concluded “that the damage arising from the injunction [would

 be] damnum absque injuria,4 and that there could be no recovery[.]” United

 Motors Service, Inc., v. Tropic-Aire, 57 F.2d 479, 483 (8th Cir. 1932)

 (referencing Russell, 105 U.S. 433).

       In United Motors Service, the United States Court of Appeals for the

 Eighth Circuit acknowledged “that a formal injunction bond was not an

 indispensable prerequisite to the determination of damages on the dissolution

 of the injunction,” where “the order of the court provided that ‘complainant pay

 the defendant such resulting damages as it may sustain in case it be finally

 decided that said injunction ought not to have been granted.’ ” United Motors

 Service, 57 F.2d at 483 (citing Mica Insulator Co. v. Commercial Mica Co., 157

 F. 92, 94 (C.C.N.D. Ill. 1907)). “[T]he court has power at the granting of the

 injunction to impose as a condition that complainant shall pay any damages

 sustained by defendant if it turns out that the injunction was improvidently

 granted, and that if complainant acts under the order of the court he is bound

 by the condition.” Id. As the United Motors Service court observed:

       4“Lossor harm that is incurred from something other than a wrongful act
 and occasions no legal remedy.” BLACK’S LAW DICTIONARY (2009 ed.).
                                        40
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 41 of 87 PageID #: 12293




       It is through no fault of the defendant that it is before the court on
       this motion without a formal bond. It relied upon the order of
       court, which was . . . clearly either a condition upon which the
       injunction would be issued, or, having been issued, continued in
       force.    Not only that, it imposed upon the complainant an
       obligation to make good to the defendant any damages sustained
       within its terms in case it was continued in force.               The
       complainant accepted and acted under it. To hold otherwise under
       the circumstances of this case would be most inequitable. When
       complainant proceeded to avail itself of the injunction, it became
       obligated to make good to defendant its damages . . .; so that the
       case comes wholly within the foregoing decisions of the Supreme
       Court.

 Id. (citing Mica Insulator Co., 157 F.2d at 94-59). The court concluded:

       [Mica Insulator Co.] does not impair in any way the proposition
       that when neither an injunction bond nor a similar undertaking
       . . . has been required by the court there can be no assessment of
       damages for the improvident issuance of the injunction either in
       the equity suit proper or in a subsequent action at law . . . and
       when a formal injunction bond alone is required by the court, as in
       the instant case, the amount of the bond is the maximum amount
       of damages which can be assessed[.]

 Id. at 483. “The court in granting an injunction has a right to make such

 restrictions and limitations as it deems just and hence can provide for a bond

 or other adequate method of protecting the party against whom the injunction

 is granted in recovering damages if it be improvidently issued.” Id.

       SMRI’s argument that Cagan permits it to escape the assessment of

 defendant’s damages is misplaced as “the district court did not require Cagan

 to post an injunction bond[.]” Cagan, 28 F.3d at 656. In similar fashion,

 Buddy Systems, Inc. does not support SMRI’s argument. “Once the security is

 returned to the plaintiff there can no longer be [an] . . . action on a bond.”

 Buddy Sys., Inc., 545 F.2d at 1168-69.



                                         41
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 42 of 87 PageID #: 12294




       When dealing with an injunction, the court is exercising its inherent

 powers, “as a court of equity.” Russell, 105 U.S. at 438. It is through no fault

 of RP&G that it presently stands before the court without a formal bond paid

 for by SMRI. RP&G, and SMRI for that matter, relied on the amended

 preliminary injunction as a directive of the court which was in effect and was to

 be enforced. The amended preliminary injunction imposed on SMRI “an

 obligation to make good to the defendant any damages sustained within its

 terms in case it was continued in force.” United Motors Service, 57 F.2d at 483

 (internal citation omitted).

       The court imposed the bond in the amended preliminary junction of

 February 15, 2019. (Docket 490 at p. 3). SMRI filed a motion to vacate the

 bond requirement because it believed plaintiff was entitled to a permanent

 injunction. (Dockets 501 at p. 2 & 503 at pp. 7-8). But at no time did SMRI

 ask the court to suspend imposition of the amended preliminary injunction

 because plaintiff could not or would not post bond. It was not until its

 January 10, 2020, motion for relief from judgment or order that SMRI withdrew

 “its request for preliminary or permanent injunctive relief against the

 Defendants.” (Docket 525 at p. 2).

       SMRI “accepted and acted under” the amended preliminary injunction for

 the better part of 18 months. Id. When SMRI availed itself of the power of the

 amended preliminary injunction, “it became obligated to make good to [RP&G

 for] its damages.” Id. “To hold otherwise under the circumstances of this case

 would be most inequitable.” Id.

                                        42
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 43 of 87 PageID #: 12295




       In this case, the court concluded that if the amended preliminary

 injunction issued for SMRI’s benefit against RP&G was improvidently granted

 the “bond requirement of $376,539 may not fully cover defendants’ damages

 . . . [but] that sum [is] consistent with defendants’ summary of their minimum

 losses and adequate to meet the requirements of [Fed. R. Civ. P.] 65(c).”

 (Docket 519 at p. 22). The court earlier found credible Brian Niemann’s

 calculations regarding the business financials of RP&G. Id. at p. 21. The

 formula he employed in the 2016 hearing is the same proprietary formula Mr.

 Niemann used to arrive at RP&G’s damages suffered by the improvidently

 granted amended preliminary injunction. Compare Dockets 364 and 539.

 SMRI’s argument Mr. Niemann’s calculations “are wildly speculative and flat-

 out unsupportable,” is simply without merit. See Docket 544 at p. 7. The

 court finds Mr. Niemann’s March 6, 2020, testimony credible and by the

 greater weight of the evidence supports the loss suffered by RP&G.

       Based on the record, the court finds RP&G is entitled to $282,341 to be

 paid by SMRI for the damages caused to RP&G by the wrongfully issued

 amended preliminary injunction. Fed. R. Civ. P. 65(c); United Motors Service,

 57 F.2d at 483.

 2.    Contempt of Court

 RP&G asserts that if it is “barred from obtaining damages as a result of SMRI

 failing to post the required security, SMRI must be found in contempt of court

 for failing to post the Court-Ordered security.” (Docket 548 at p. 10). Because




                                        43
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 44 of 87 PageID #: 12296




 the court determined RP&G is entitled to money damages pursuant to Fed. R.

 Civ. P. 65(c), defendant’s motion for contempt of court is denied as moot.

 3.    Attorneys’ Fees

       All defendants move the court to find SMRI in contempt of court for

 failing to pay $17,953.24 awarded to the defendants as attorneys’ fees by a

 March 20, 2017, order (“Attorneys’ Fee Order”). (Docket 538 at p. 22).

 Defendants acknowledge this sum was originally intended to constitute a setoff

 against their obligation imposed by a separate March 20, 2017, order assessing

 costs (“Costs Order”). Id. at p. 23 (referencing Docket 423 at p. 21) (referencing

 Docket 421). Defendants contend that changed following the Eighth Circuit’s

 remand because the Costs Order was vacated and the Attorneys’ Fee Order was

 affirmed. Id. (referencing Docket 489 at p. 12). Now, defendants seek recovery

 of “$17,953.24 plus accrued interest [effective May 17, 2019], in addition to

 defendants’ attorneys’ fees and costs relating to bring[ing] this motion.” Id.

       SMRI opposes defendants’ motion. (Docket 544). SMRI contends “[t]he

 parties, through their counsel, for many months treated the amounts as partly

 offsetting, but recognized that when the Court issued a final bill of costs at the

 conclusion of this action, the amounts would be ‘settled up.’ ” Id. at pp. 8-9.

 “[W]ith the cost matter unsettled,” SMRI argues “[t]he Court should deny

 Defendants’ opportunistic calling of the fee award prior to this case being made

 final.” Id.

       SMRI also contends since defendants’ legal fees may have been paid by

 an insurance company, defendants should not be entitled to an award of

                                         44
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 45 of 87 PageID #: 12297




 attorneys’ fees whatsoever. (Docket 544 at p. 9). This argument is wholly

 without merit and does not warrant further comment.

       In reply, defendants argue “it is not within SMRI’s purview to dictate that

 it need not comply with the Court’s order to pay fees until resolution of the

 remaining issues. . . . [I]t is not up to SMRI to decide when and how Court

 Orders will be enforced.” (Docket 548 at p. 14) (referencing Chicago Truck

 Drivers v. Brotherhood Labor Leasing, 207 F.3d 500, 504 (8th Cir. 2000) (“One

 of the overarching goals of a court’s contempt power is to ensure that litigants

 do not anoint themselves with the power to adjudge the validity of orders to

 which they are subject.”).

       Once again, SMRI has chosen to decide if, when and how it will comply

 with this court’s orders. Once the Costs Order was vacated on February 15,

 2019, it was incumbent on SMRI to either pay the sum due to defendants, to

 file a motion for clarification or to file a motion to stay the effective

 implementation of the Attorneys’ Fee Order. Instead, as of the date of this

 order, an additional 26 months since the February 15, 2019, order was

 entered, and 11 months since defendants’ filed their motion asking the court to

 hold SMRI in contempt of court, have lapsed. SMRI has done nothing.

       Based on defendants’ submission and SMRI’s response, the court will

 enter an order to show cause as to why SMRI should not be held in contempt of

 court of its failure to comply with the Attorneys’ Fee Order, as affirmed by the

 February 15, 2019, order.




                                           45
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 46 of 87 PageID #: 12298




 G.    DEFENDANTS’ MOTION FOR APPLICATION OF EQUITABLE DEFENSES

       RP&G Defendants’ answer to plaintiff’s amended complaint asserted

 equitable defenses: “Plaintiff’s claims are barred in whole or in part by the

 doctrines of acquiescence . . . estoppel . . . and/or laches.” (Docket 55 at p. 8

 ¶ 66). Their answer specifically referenced the Lanham Act as part of their

 equitable defenses: “Plaintiff’s claims are barred in whole or in part pursuant

 to 15 U.S.C. § 1115(b)(9) inasmuch as equitable principles, including laches,

 estoppel, and acquiescence, are applicable.” Id. at p. 10 ¶ 81. Wal-Mart’s

 answer asserted the same equitable defenses. See Docket 60 ¶¶ 66 and 81. In

 response to the RP&G Defendants’ counterclaim, SMRI’s reply asserted by

 affirmative defense that “Defendants’ claims are barred by Defendants’ own

 unclean hands.” (Docket 58 at p. 9 ¶ 5). For this section of the order,

 “defendants” refer to RP&G, Carol Niemann, Paul Niemann, Brian Niemann

 and Wal-Mart, unless otherwise specifically indicated.

       1.    Relevant Facts

       The critical time period for the defendants’ acquiescence defense and

 laches defense was 1999 through 2009. The court finds the following trial

 evidence relevant to the issues:

       The STURGIS BIKE WEEK registration was owned by Sturgis Bike
       Week, Inc., [Virginia Rhodes] since June 17, 1997. (Exhibits 1 at
       p. 7 and 19 at p. 4).

       Paul Niemann created Sturgis Motor Classic around 1997-98 with
       the help of Light Images owner Mike Wolforth. (Docket 315 at
       p. 89:7-17).




                                         46
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 47 of 87 PageID #: 12299




       Before becoming a co-owner of RP&G, Brian Niemann testified he
       had seen many Sturgis Motor Classic items being sold in 1998 and
       1999. (Docket 316 at pp. 21:21-22:6).

       Brian Niemann, an officer and employee of RP&G, testified that
       Sturgis Bike Week, Inc., conducted business with RP&G from at
       least 1999 through 2009. (Docket 316 at pp. 33:9-34-1).

       RP&G sold Sturgis Bike Week, Inc., products bearing the “Sturgis
       Motor Classic” mark, including shot glasses, key chains, magnet
       lanyards, head wraps and bandanas. Id. at p. 33:12-19.

       Sturgis Bike Week, Inc., resold these products through its own
       retail store. Id. at p. 33:20-34:1.

       Sturgis Bike Week, Inc., never complained to RP&G about the use
       of “Sturgis” or “Sturgis Motor Classic” on rally products. Id. at
       p. 34:2-13.

       As early as 2000, RP&G sold thousands of “Sturgis Motor Classic”
       hats and shot glasses. (Docket 315 at pp. 79:14-20, 80:4-11,
       87:1-4 and 10-17; 87:22-88:12; see also Trial Exhibits 785B, 785J
       & 785K).

       As early as 2003, RP&G used “Officially Licensed Sturgis” for its
       Sturgis Rally products. (Docket 315 at p. 178:15-179:1). That
       phrase first went on the cover of RP&G’s product catalog in 2007.
       (Docket 315 at p. 179:2-6).

       In 2006, JRE, Inc., had a retail store across the street from Sturgis
       Bike Week, Inc.’s retail store. Id. at p.44:2-13. JRE’s 4′ x 8′ sign
       advertised “Officially Licensed Sturgis Products.” Id. at p. 44:16-
       21. Sturgis Bike Week, Inc., pointed its camera across the street
       and published on its website JRE’s sign. Id. at p. 44:22-45:1.

       Between March 1992 when Paul and Carol Niemann purchased
       RP&G and 2015, RP&G product codes went from between 65-100
       to approaching 7,000 inventory codes. (Docket 315 at p. 68:22-
       69:6 and 72:3-19).

       During the 1999-2009 time period, RP&G continued to grow and
       develop its inventory and marketed “Sturgis” and “Sturgis Motor
       Classic” rally products. Id. at pp. 28:2-29:10.




                                        47
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 48 of 87 PageID #: 12300




       The STURGIS BIKE WEEK registrations were not assigned to the
       Sturgis Chamber and then SMRI until 2010 and 2011,
       respectively. (Exhibit 1 at pp. 8-12 and Exhibit 19 at pp. 4-6).

       Paul Niemann testified his company sold “Sturgis” rally products to
       the Sturgis Chamber as far back as the 1990s. (Docket 315 at
       p. 114:3-8.). At no time did the Sturgis Chamber complain to
       RP&G about the use of the “Sturgis” mark. Id. at p. 115:10-19.

       RP&G sold “Sturgis” rally products to Black Hills Harley, a
       founding member of SMRI, “since the early ‘80s.’ ” Id. at
       pp. 91:23-92:2; see also Trial Exhibit 727. Sales continued in the
       1990s. (Docket 315 at p. 113:17-21). Black Hills Harley resold
       those products at retail. Id. at p. 92:3-4. Black Hills Harley never
       complained to RP&G about its use of the “Sturgis” mark. Id. at
       pp. 92:3-4; 115:10-19.

       Jim Burgess, an owner of Black Hills Harley, was a member of the
       board of directors of SMRI at the time of its incorporation in 2010.
       (Trial Exhibit 727 at p. 2).

       RP&G sold “Sturgis” rally products to Mr. Berkowitz, a founding
       member of SMRI and its principal licensee, and his companies
       Good Sports and Hot Leather in the 1990s and those companies in
       turn sold the RP&G products at retail. (Docket 315 at pp. 91:23-
       92:4; 113:22-24; see also Docket 313 at p. 64:7-10 and Trial
       Exhibit 727). Mr. Berkowitz and his companies never complained
       to RP&G about its use of the “Sturgis” mark. (Docket 315 at
       p. 92:10-19).

       Mr. Berkowitz was a member of the board of directors of SMRI at
       the time of its incorporation in 2010. (Trial Exhibit 727 at p. 2).

       RP&G sold “Sturgis” rally products to Black Hills Rally & Gold,
       now a major SMRI licensee, in the 1990s. (Docket 315 at pp.
       113:25-114:2). Black Hills Rally & Gold never complained to
       RP&G about its use of the “Sturgis” mark. Id. at p. 115:10-19.

       From the 1990s through the 2000s RP&G continued to grow and
       develop its inventory and marketed “Sturgis” rally products. Id.
       315 at pp. 113:9-115:19.



                                        48
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 49 of 87 PageID #: 12301




       RP&G expanded its employee workforce from only family members
       to 20 employees in 2015 and invested heavily in its Sturgis-related
       rally products. (Docket 315 at p. 70:4-19; 71:8-15; 811:3-19;
       816:16-20; 203:14-204:15; 207:24-209:2; Trial Exhibit 74a).

       As of the time of trial, RP&G’s “Sturgis Motor Classic” line of
       products was the top fourth or fifth revenue producer. (Docket
       315 at p. 202:10-13). The “Sturgis” product line has remained
       relatively stable at 20 percent of RP&G’s profits over the years.
       (Docket 316 at p. 28:2-11).

       RP&G’s profits from the “Sturgis Motor Classic” line of products
       increased at an annual growth rate of five percent between 2006
       and 2014. (Trial Exhibit 74A). RP&G’s profits from the “Sturgis
       Motor Classic” line increased from $385,318 to $536,739 during
       the same period. Id.

       On behalf of SMRI, a cease and desist letter dated August 8, 2006,
       was served on Paul Niemann and Carol Niemann. (Exhibit 52).
       The letter demanded the RP&G [D]efendants “discontinue the use
       of the terms, ‘Sturgis Motor Classic,’ ” and “ ‘Officially Licensed
       Sturgis™’ Products” because the Sturgis Chamber owned what it
       called the “STURGIS Logo.” Id. at pp. 1-2. The letter claimed the
       “STURGIS Logo” had been owned as Registration No. 1,948,097
       since January 16, 1996. Id. at p. 2.
       SMRI’s complaint was not filed until June 22, 2011. (Docket 1).

       Until the filing of the complaint, the Sturgis Chamber, its
       successor-in-interest SMRI, and their major business members
       never asserted a claim of ownership to “STURGIS,” “Sturgis Motor
       Classic” or the “Officially Licensed Sturgis™ Products” then being
       produced and marketed by the RP&G Defendants. (Docket 1).

       Brian Niemann testified RP&G “specifically tried very hard to
       differentiate” its products with (i) a disclaimer expressly disavowing
       any affiliation with SMRI; (ii) the designation SMC©; and (iii)
       identifying RP&G’s webpage as the source of its merchandise.
       (Docket 316 at p. 8:5-25). RP&G used a color scheme on its tags
       to differentiate its products from SMRI. Id. at p. 9:1-7. SMRI went
       out of its way to make its tags similar to the tags of RP&G. Id. at
       p. 9:5-7.

       After the complaint was filed, RP&G permitted its state trademark
       applications and domain name registrations to lapse and
                                        49
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 50 of 87 PageID #: 12302




       abandoned its federal trademark application for “Sturgis
       Motorcycle Classic.” (Trial Exhibit 11). RP&G also stopped using
       “Officially Licensed Sturgis,” “Licensed Sturgis,” and “Authentic
       Sturgis.” (Docket 316 at p. 81:4-11).

       2.     Legal background

       The Lanham Act specifically recognizes the equitable defenses of

 acquiescence and laches. “[T]he right to use [a] registered mark shall be . . .

 subject to the following defenses[:] . . . equitable principles, including laches,

 estoppel, and acquiescence, are applicable.” 15 U.S.C. § 1115(b)(9)).

       “Generally, where one party brings legal and equitable claims, the jury’s

 factual determination is binding on the court’s equitable determination.” Blue

 Cross Blue Shield of Minnesota v. Wells Fargo Bank, N.A., 816 F.3d 1044,

 1049 (8th Cir. 2016). “[W]hen legal and equitable actions are tried together,

 the right to a jury in the legal action encompasses the issues common to both.”

 Id. (citing Song v. Ives Lab., Inc., 957 F.2d 1041, 1048 (2d Cir. 1992)). This

 principle is subject to waiver. Id. The question is whether the parties have

 “prospectively waived [the] ability to bind the court to the jury’s verdict in a

 separately tried [equitable] claim.” Id.

       “When there are discrete legal and equitable claims, the common

 questions of fact on the legal claim must be tried first before a jury.” 6 J.

 Thomas McCarthy, McCarthy on Trademarks and Unfair Competition § 32:126

 (4th ed.) (referencing Dairy Queen, Inc. v. Wood, 369 U.S. 469 (1962)). “[W]hen

 both legal and equitable issues are presented in the federal courts, the rule is

 ‘jury issues come first.’ ” Id. “It is clear that a judge sitting at equity may not

 render a verdict which is inconsistent with that of a jury sitting at law on a

                                            50
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 51 of 87 PageID #: 12303




 claim involving the same essential elements. This is because ‘[w]hen legal and

 equitable actions are tried together, the right to a jury in the legal action

 encompasses the issues common to both.’ ” Song, 957 F.2d at 1048 (citing

 Lincoln v. Board of Regents of University System, 697 F.2d 928, 934 (11th Cir.

 1982) (citing Dairy Queen, 369 U.S. at 470-73). “When a party has the right to

 a jury trial on an issue involved in a legal claim, the judge is of course bound

 by the jury’s determination of that issue as it affects his disposition of an

 accompanying equitable claim.” Lincoln, 697 F.2d at 934. “Where an

 irreconcilable inconsistency exists between a bench decision and a jury verdict

 on different claims arising out of the same transaction, the jury finding must

 take precedence in the Seventh Amendment context[.]” Perdoni Brothers, Inc.

 v. Concrete Systems, Inc., 35 F.3d 1, 5 (1st Cir. 1994).

       A.     Acquiescence

       The equitable defense of estoppel by acquiescence is “created by a

 plaintiff’s knowing acquiescence in a defendant’s activities.” Minnesota Mining

 & Mfg. Co. v. Shurtape Technologies, Inc., No. CIV. 98-2134, 2001 WL 530551,

 at *7 (D. Minn. May 17, 2001). Acquiescence occurs when a trademark holder

 “through affirmative word or deed, expressly or impliedly consents to the

 infringement.” Id. (referencing 5 J. Thomas McCarthy, McCarthy on

 Trademarks and Unfair Competition, § 32.105 (4th ed.). The elements of

 estoppel applicable to an acquiescence defense in this case are:

       (1)    knowledge by SMRI or its predecessors-in-interest of the
              RP&G Defendant’s use of a mark;



                                          51
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 52 of 87 PageID #: 12304




       (2)    SMRI’s or its predecessors-in-interest’s implied or express
              consent to the use of the mark by the RP&G Defendants; and

       (3)    A change in position by the RP&G Defendants in reliance on
              the conduct of SMRI or its predecessors-in-interest.

 See Pennzoil-Quaker State Co. v. Miller Oil & Gas Operations, 779 F.3d 290,

 294 (5th Cir. 2015) (the court analyzes the elements of acquiescence used by

 the circuits).

 1.    Analysis

       The jury made no finding of fact on any element of defendants’ equitable

 defense of acquiescence. The court is free to resolve whether defendants’

 acquiescence defense is applicable to SMRI’s claims.

       While the 2006 cease and desist letter’s statement was true as it relates

 to the Composite Design Mark, SMRI’s suggestion that registration for

 STURGIS had been approved was not true and was deceptive. In fact, the

 “STURGIS Logo” was the Composite Design Mark. (Exhibit 52 at p. 2). The

 Composite Design Mark registration specifically acknowledged that it made “no

 claim . . . to the exclusive right to use ‘MOTOR CLASSIC’ or ‘RALLY & RACES

 BLACK HILLS S.D.’ apart from the mark as shown.” (Exhibit 1 at p. 6) (some

 capitalization omitted).

       On the matters relevant to this issue, the testimony of Brian Niemann

 and Paul Niemann was unchallenged by SMRI or any of plaintiff’s witnesses at

 trial. The court finds the testimony of Brian Niemann and Paul Niemann

 credible on these matters.




                                        52
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 53 of 87 PageID #: 12305




       It is incomprehensible that for over 10 years no one at Sturgis Bike

 Week, Inc., would have knowledge of these rally products being purchased at

 wholesale from RP&G and then being resold at retail in its own store. By

 purchasing “Sturgis” and “Sturgis Motor Classic” items from RP&G and then

 reselling them through its own retail locations, Sturgis Bike Week, Inc.,

 expressly or impliedly represented that it would not assert a right or exclusive

 claim to use those terms. Sturgis Bike Week, Inc., acquiesced to RP&G’s use of

 “Sturgis” and “Sturgis Motor Classic” during the time period before Sturgis

 Bike Week, Inc., assigned “Sturgis Bike Week” to the Sturgis Chamber.

 Minnesota Mining & Mfg. Co., 2001 WL 530551, at *7.

       The same is true regarding the Sturgis Chamber. RP&G sold “Sturgis”

 rally products to the Sturgis Chamber dating back into the 1990s which the

 Chamber then sold at retail. It is incomprehensible that for over 20 years no

 one at the Sturgis Chamber would have knowledge of these rally products

 being purchased at wholesale from RP&G and then being resold at retail in its

 own store. By purchasing “Sturgis” and “Sturgis Motor Classic” items from

 RP&G and then reselling them through its own retail location, the Sturgis

 Chamber expressly or impliedly represented that it would not assert a right or

 exclusive claim to use those terms. The Sturgis Chamber acquiesced to

 RP&G’s use of “Sturgis” and “Sturgis Motor Classic” during the time period

 from when Sturgis Bike Week, Inc., assigned “Sturgis Bike Week” to the Sturgis

 Chamber and ultimately to SMRI. Minnesota Mining & Mfg. Co., 2001 WL

 530551, at *7.

                                        53
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 54 of 87 PageID #: 12306




       The conduct of Sturgis Bike Week, Inc., and the Sturgis Chamber, both

 SMRI’s predecessors-in-interest, satisfies the first two elements of the

 acquiescence defense. Pennzoil-Quaker State Co., 779 F.3d at 294.

       The final element requiring resolution before the court may apply an

 acquiescence defense is that the defendants must show a “change in position

 based [on plaintiff’s conduct] to [defendants’] injury, detriment or prejudice.”

 Id. at 2001 WL 530551, at *8. Over the 1999-2006 time period, the RP&G

 Defendants continued to build their Sturgis product line and market to its

 customers, including Sturgis Bike Week, Inc., the Sturgis Chamber, Black Hills

 Harley, Good Sports, and Black Hills Rally & Gold.

       There was no evidence presented at trial or now offered by SMRI

 indicating the reasons, if any, why plaintiff waited 4 years and 10 months to

 initiate litigation to protect SMRI’s trademark claims. The evidence presented

 at trial showed it was more probable than not had Sturgis Bike Week, Inc., and

 the Sturgis Chamber asserted their rights back in 1999 or shortly thereafter, or

 had SMRI filed its lawsuit shortly after the 2006 cease and desist letter, the

 growth and expansion of the “Sturgis” product line by the RP&G Defendants

 would not have occurred to the extent it did. Hubbard Feeds, Inc. v. Animal

 Feed Supplement, Inc., 182 F.3d 598, 602 (8th Cir. 1999) (“The defendant

 spent large sums in reliance upon its apparent immunity . . . . When for eight

 years one plans one’s business on the assumption that one may use a mark, it

 is a grave dislocation of business to stop its use . . . .”) (internal citations

 omitted).

                                           54
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 55 of 87 PageID #: 12307




       It is disingenuous of SMRI to suggest the defendants “did not change

 their position in a way that would not have occurred had SMRI or its

 predecessors-in-interest notified them [or filed suit] . . . even sooner.” (Docket

 582 at p. 5) (internal quotation marks omitted). The RP&G Defendants held a

 good faith belief that they had the right to use the “Sturgis” marks, a belief

 ultimately vindicated by the Eighth Circuit in 2018. Notwithstanding that

 belief, once sued the RP&G Defendants promptly scaled back their business

 model by allowing state trademark applications to lapse, abandoning a federal

 trademark application and terminating the use of “Officially Licensed Sturgis,”

 “Licensed Sturgis,” and “Authentic Sturgis.”

       The RP&G Defendants have shown significant prejudice. Id. The court

 finds the facts satisfy the third element of the acquiescence defense. Pennzoil-

 Quaker State Co., 779 F.3d at 294.

 2.    Conclusion

       The RP&G Defendants’ equitable defense of estoppel by acquiescence is a

 meritorious defense to SRMI’s trademark claims.

       B.    Laches

       “Laches is an equitable defense to an action to enforce a trademark.”

 Roederer v. J. Garcia Carrion, S.A., 569 F.3d 855, 858 (8th Cir. 2009). “Laches

 applies when a claimant inexcusably delays in asserting its claim and thereby

 unduly prejudices the party against whom the claim ultimately is asserted.”

 Id. at 858-59. See also Hubbard Feeds, Inc., 182 F.3d at 602 (same). “[L]aches

 denotes a merely passive consent, while acquiescence implies active consent.”


                                         55
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 56 of 87 PageID #: 12308




 6 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition,

 § 31:41 (4th ed.) (citations omitted).

       “For laches, timeliness is the essential element.” Petrella v. Metro-

 Goldwyn-Mayer, Inc., 572 U.S. 663, 685 (2014). “[T]he District Court, in

 determining appropriate injunctive relief . . . may take account of [plaintiff’s]

 delay in commencing suit.” Id. at 687. One reason for the consideration of

 timeliness “is the difficulty in proving damages long after the fact: Proving

 damages in infringement cases is notoriously difficult, and delay in bringing

 the question to court can increase those difficulties substantially. Another

 reason is the inequity of a plaintiff waiting for defendant to build up its

 business and profits and years later files suit and demands an accounting of

 those profits.” 6 J. Thomas McCarthy, McCarthy on Trademarks and Unfair

 Competition, § 31:4 (4th ed.) (internal quotation marks and citation omitted).

       In order to prevail on a laches defense, the defendants are obligated to

 prove the following:

       (1)    A delay [by SMRI] in asserting a right or a claim;

       (2)    That the delay [by SMRI] was not excusable; and

       (3)    That there was undue prejudice to the [RP&G Defendants]
              against whom the claim is asserted.

 Roederer, 569 F.3d at 859. “In addition, in trademark suits, courts consider

 two additional factors when evaluating the merits of a laches defense: (1) the

 doctrine of progressive encroachment, and (2) notice to the defendant of the

 plaintiff’s objections to the potentially infringing mark.” Id.



                                          56
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 57 of 87 PageID #: 12309




       “[U]nder the doctrine of progressive encroachment, the time of delay is to

 be measured not from when the plaintiff first learned of the potentially

 infringing mark, but from when such infringement became actionable and

 provable.” Id. The laches defense is not available “when the defendant knew

 that the plaintiff objected to the use of the mark,” as “[a]ny acts after receiving

 a cease and desist letter are at the defendant’s own risk.” Id. (internal citation

 omitted). “[T]he determination of whether laches applies . . . [is] a matter

 within the sound discretion of the district court . . . review[ed] . . . for an abuse

 of discretion.” Id. at 858 (internal citation omitted). “Whether laches should be

 applied depends upon the facts of the particular case. . . .” Id. (internal

 citation omitted). “When a defendant has invested generally in an industry,

 and not a particular product, the likelihood of prejudicial reliance decreases in

 proportion to the particular product’s role in the business.” Id. at 861. The

 defense of laches is not available when “the defendant’s investment was in an

 entire industry, not the plaintiff’s particular mark.” Id. (internal citation

 omitted).

       Courts have applied the doctrine of laches when a claimant delays

 enforcement of a trademark for any number of years depending upon the

 particular facts of each case. See Tough Traveler, Ltd. v. Outbound Products,

 60 F.3d 964, 968 (2d Cir. 1995) (one-year delay); MCV, Inc. v. King-Seeley

 Thermos Co., 870 F.2d 1568, 1571-72 (Fed. Cir. 1989) (four-year delay);

 Conopco, Inc. v. Campbell Soup Co., 95 F.3d 187, 192-93 (2d Cir. 1996) (five-

 year delay); Hilton International Co. v. Hilton Hotels Corp., 888 F. Supp. 520,

                                          57
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 58 of 87 PageID #: 12310




 535 (S.D.N.Y.1995) (eight-year delay); and Hubbard Feeds, Inc., 182 F.3d at

 602 (9-year delay). Although the expenditure of significant funds by a

 defendant to build up a business or increase inventory is not dispositive,

 “[w]hen . . . one plans one’s business on the assumption that one may use a

 mark, it is a grave dislocation of the business to stop its use . . . .” Hubbard

 Feeds, Inc., 182 F.3d at 602 (citing Hilton International Co., 888 F. Supp. at

 535).

         “Laches is an equitable defense. The doctrine, therefore, is flexible; no

 fixed or arbitrary period of time controls its applicability.” Hot Stuff Foods, LLC

 v. Mean Gene’s Enterprises, Inc., 468 F. Supp. 2d 1078, 1092 (D.S.D. 2006).

 “In determining whether the doctrine of laches should bar a lawsuit, all the

 particular circumstances of each case must be considered, including the length

 of delay, the reasons for it, its effect on the defendant, and the overall fairness

 of permitting the plaintiff to assert [its] action.” Id. at 1093.

 1.      Analysis

         The jury made no finding of fact on any element of defendants’ equitable

 defense of laches. The court is free to resolve whether defendants’ laches

 defense is applicable to plaintiff’s claims.

         On August 8, 2006, the Sturgis Chamber sent a cease and desist letter to

 the RP&G Defendants. (Trial Exhibit 52). The letter demanded the RP&G

 Defendants “discontinue the use of the terms, ‘Sturgis Motor Classic,” and

 “Officially Licensed Sturgis™ Products” because the Sturgis Chamber owned

 what it called the “STURGIS Logo.” Id. at pp. 1-2. The letter claimed the


                                          58
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 59 of 87 PageID #: 12311




 STURGIS Logo had been owned as Registration No. 1,948,097 since January

 16, 1996. Id. at p. 2.

       While that statement is true as it relates to the Composite Design Mark,

 SMRI’s suggestion that registration for STURGIS had been approved was not

 true and was deceptive. In fact, the “STURGIS Logo” was the Composite Design

 Mark. Id. The Composite Design Mark registration specifically acknowledged

 that it made “no claim . . . to the exclusive right to use ‘MOTOR CLASSIC’ or

 ‘RALLY & RACES BLACK HILLS S.D.’ apart from the mark as shown.” (Exhibit

 1 at p. 6) (some capitalization omitted).

       SMRI presented no evidence at trial, or now for that matter, identifying

 the reasons, if any, why plaintiff waited 4 years and 10 months to initiate

 litigation to protect SMRI’s trademark claims. By itself, this failure by SMRI to

 justify its delay in asserting its claims satisfies the first two elements of the

 laches defense. Roederer, 569 F.3d at 859.

       After the 2006 cease and desist letter, RP&G continued to engage in the

 sale of “Sturgis” rally products in the good-faith belief that the term “Sturgis”

 was generic. Over the relevant time period, the RP&G Defendants continued to

 market its Sturgis product line to its customers, including the Sturgis

 Chamber, Black Hills Harley, Good Sports, and Black Hills Rally & Gold.

 RP&G expanded its employee workforce from only family members to 20

 employees in 2015 and invested millions of dollars in its Sturgis-related rally

 products. (Docket 315 at p. 70:4-19; 71:8-15; 811:3-19; 816:16-20; 203:14-

 204:15; 207:24-209:2; Trial Exhibit 74a). Until the filing of the complaint, the

                                          59
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 60 of 87 PageID #: 12312




 Sturgis Chamber and SMRI never asserted a claim of ownership to STURGIS,

 Sturgis Motor Classic or the “Officially Licensed Sturgis™ Products” then being

 produced and marketed by the RP&G Defendants.

        The evidence discussed above regarding the acquiescence defense is

 equally relevant and applicable to the equitable defense of laches. Again, the

 court finds the testimony of Paul Niemann and Brian Niemann credible on

 these matters.

        The decision of the Eighth Circuit that the term “Sturgis” was generic,

 supports the court’s finding that RP&G’s belief that “Sturgis” was generic was a

 belief held in good faith. SMRI v. RP&G, 908 F.3d at 333. Without reciting all

 of the evidence set out in detail in Section G(1) above, the court finds it was

 more probable than not had the Sturgis Chamber and SMRI asserted their

 rights back in 1999, 2006 or shortly thereafter, the massive investment in and

 expansion of Sturgis rally lines by the RP&G Defendants would not have

 occurred to the extent it did. Hubbard Feeds, Inc., 182 F.3d at 602. The

 RP&G Defendants have shown significant prejudice. Id. The court finds the

 facts satisfy the third element of the laches defense. Roederer, 569 F.3d at

 859.

 2.     Conclusion

        The RP&G Defendants’ equitable defense of estoppel by laches is a

 meritorious defense to SRMI’s trademark claims.




                                         60
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 61 of 87 PageID #: 12313




       C.    State Claim

 1.    Deceptive Trade Practices

       In South Dakota “[i]t is a deceptive act or practice for any person to . . .

 [k]nowingly and intentionally act, use, or employ any deceptive act or practice,

 fraud, false pretense, false promises, or misrepresentation . . . in connection

 with the sale or advertisement of any merchandise[.]” S.D.C.L. § 37-24-6(1).

 “Any person who claims to have been adversely affected by any act or a practice

 declared to be unlawful by § 37-24-6 shall be permitted to bring a civil action

 for the recovery of actual damages suffered as a result of such act or practice.”

 S.D.C.L. § 37-24-31.

 2.    Laches

       South Dakota recognizes the affirmative defense of laches. Lamar

 Advertising of South Dakota, Inc. v. Heavy Constructors, Inc., 745 N.W.2d 371,

 375 (S.D. 2008). To support the affirmative defense of laches in South Dakota,

       [It] must be found that, (1) [SMRI] had full knowledge of the facts
       upon which the action is based, (2) regardless of this knowledge,
       [SMRI] engaged in an unreasonable delay before commencing this
       suit, and (3) that allowing [SMRI] to maintain the action would
       prejudice [defendants].

 Id. (citing Burch v. Bricker, 724 N.W.2d 604, 608 (S.D. 2006)).

 3.    Conclusion

       The RP&G Defendants’ equitable defense of estoppel by laches is a

 meritorious defense to SRMI’s deceptive trade practices claim based on the

 court’s previous findings.




                                         61
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 62 of 87 PageID #: 12314




       D.     Unclean hands

       All defendants pled unclean hands as a separate equitable defense to

 plaintiff’s claims. (Dockets 55 ¶ 67 & 60 ¶ 67). The defendants argue “SMRI’s

 [own] unclean hands preclude recovery.” (Docket 578 at p. 38). Defendants

 contend “SMRI’s deliberate decision to ignore multiple orders from this Court

 and the Eighth Circuit is misconduct of ‘serious proportions’ that justifies a

 finding of unclean hands.” Id. (citing Saxon v. Blann, 968 F.2d 676, 680 (8th

 Cir. 1992) (internal citation omitted).

       Because the Eighth Circuit upheld the jury verdict on SMRI’s STURGIS

 BIKE WEEK mark and the Composite Design Mark due to defendants’ “willful

 and intentional” infringement of those marks, SMRI argues defendants’ own

 unclean hands bar them from prevailing on their equitable defenses of

 acquiescence and laches.5 (Docket 582 at pp. 4, 6 & 19). SMRI submits

 defendants have “the concept of ‘unclean hands’ backwards.” (Docket 582 at

 p. 29). SMRI argues “[u]nclean hands looks to the conduct of the accused, who

 are asserting other defenses to avoid or minimize liability, not to the conduct of

 the Plaintiff.” Id. (emphasis in original). SMRI submits the unclean hands

 doctrine “in practice . . . acts as a bar to the defenses of the violators of the

 law.” Id. (referencing Hermes International v. Lederer de Paris Fifth Ave., Inc.,

 219 F.3d 104, 107 (2d Cir. 2000); Abraham v. Alpha Chi Omega, 708 F.3d 614,



       5When   addressing plaintiff’s verdicts on its false advertising and unfair
 competition claims, SMRI does not incorporate the elements of those claims
 into its unclean hands argument. See Docket 582 at pp. 23-30.

                                           62
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 63 of 87 PageID #: 12315




 620 (5th Cir. 2013); National Lead Co. v. Wolfe, 223 F.2d 195, 202 (9th Cir.

 1955)).

       “[H]e who comes into equity must come with clean hands.” Precision

 Instrument Mfg. Co. v. Automobile Maintenance Machinery Co., 324 U.S. 806,

 814 (1945). “This maxim is far more than a mere banality. It is a self-imposed

 ordinance that closes the doors of a court of equity to one tainted with

 inequitableness or bad faith relative to the matter in which he seeks relief,

 however improper may have been the behavior of the defendant.” Id. (internal

 citation omitted). “This maxim necessarily gives wide range to the equity

 court’s use of discretion in refusing to aid the unclean litigant. It is not bound

 by formula or restrained by any limitation that tends to trammel the free and

 just exercise of discretion.” Id. at 815 (internal quotation marks and citation

 omitted). The clean hands “doctrine is rooted in the historical concept of court

 of equity as a vehicle for affirmatively enforcing the requirements of conscience

 and good faith. This presupposes a refusal on [the court’s] part to be ‘the

 abetter of iniquity.’ ” Id. at 814. “[O]ne’s misconduct need not necessarily have

 been of such a nature as to be punishable as a crime or as to justify legal

 proceedings of any character. Any willful act concerning the cause of action

 which rightfully can be said to transgress equitable standards of conduct is

 sufficient cause for the invocation of the maxim[.]” Id. at 815.

       “[T]he unclean hands doctrine bars a party that acted inequitably from

 obtaining equitable relief[.]” Safeway Transit LLC v. Discount Party Bus, Inc.,

 954 F.3d 1171, 1181-82 (8th Cir. 2020) (internal citation omitted). “The

                                         63
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 64 of 87 PageID #: 12316




 doctrine of ‘unclean hands’ bars a party who acted inequitably from obtaining

 equitable relief. . . . However, the party with unclean hands is not barred from

 opposing a request for equitable relief by the other side.” Wyeth v. National

 Biologics, Inc., 395 F.3d 897, 902 (8th Cir. 2005) (internal citation omitted).

 1.    Defendants’ Conduct

       Plaintiff bears “the burden of proving that [defendants’] hands were

 unclean.” Conan Properties, Inc., v. Conans Pizza, Inc., 752 F.2d 145, 150

 (Fifth Cir. 1985). “To foreclose the laches and acquiescence defenses, [SMRI]

 must offer something more than mere objective evidence to demonstrate that

 the defendant[s] employed the allegedly infringing mark with the wrongful

 intent of capitalizing on its goodwill.” Conan Properties, Inc., 752 F.2d at 150

 (internal citation omitted). SMRI’s “burden . . . is [a] heavy [one].” Id.

       The jury was not asked to determine whether the defendants were

 “intentional, bad faith infringer[s].” Id. “[T]he jury’s findings of trademark

 infringement and unfair competition did not constitute a finding that

 [defendants] acted with the wrongful intent to capitalize on [SMRI’s] goodwill,

 since wrongful intent is merely one of at least seven critical elements

 contributing to a finding of likelihood of confusion.” Id. at 150. See also SMRI

 v. RP&G, 908 F.3d at 339 (“the standard of willfulness contained in the court’s

 instruction is simply one of the many definitions that courts have used.”)

 (referencing Western Diversified Services, Inc., v. Hyundai Motor America, Inc.,

 427 F.3d 1269, 1273-74 (10th Cir. 2005)).




                                          64
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 65 of 87 PageID #: 12317




       Other willfulness standards consider (1) whether “the defendant deceives

 the plaintiff into thinking [defendant] has ceased infringing the trademark

 when in fact the illegal action continues, a finding of willfulness might be

 appropriate[;] . . . .” (2) “misrepresentation to the courts might constitute willful

 infringement[;] . . . .” and (3) “if the wrongdoer uses its own economic muscle to

 weaken a plaintiff who has threatened an infringement action, a finding of

 willfulness might be justified.” Western Diversified Services, Inc., 427 F.3d at

 1274. The jury was not presented with any evidence supportive of these

 alternative standards and SMRI does not now argue one or more of these

 alternative standards apply to the issues presently before the court.

       A.     RP&G Defendants

       The RP&G Defendants willfully and intentionally infringed the Composite

 Design mark. SMRI v. RP&G, 908 F.3d at 339. That conclusion is based on a

 single product, a shot glass. Id. at 338. But, “the differences between the

 glass’s design and the Monahan mark are so obvious,” the Eighth Circuit ruled

 “the jury did not have any basis in the record [to support a] finding [the shot

 glass was] a counterfeit.” Id. at 340. Other than the Composite Design mark

 itself and the shot glass, SMRI presented no evidence to support the jury’s

 damages verdict on this infringement. Id. at 338.

       The record does not support the jury’s finding the RP&G Defendants

 infringed on SMRI’s “STURGIS BIKE WEEK” mark “with the conscious intent to

 benefit from [SMRI’s] goodwill or reputation.” Id. at 344 (internal quotation

 marks omitted). The RP&G Defendants used the word “Sturgis” in the good

                                          65
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 66 of 87 PageID #: 12318




 faith belief that SMRI’s “STURGIS” mark was invalid. When the RP&G

 Defendants used “Sturgis” and “STURGIS MOTOR CLASSIC,” they did so “in

 the face of [SMRI’s] disputed title” and they did so in good faith. SMRI v.

 RP&G, 908 F.3d at 344 (internal citation omitted).

       After 2006, the RP&G Defendants specifically employed its own labels

 and tags to differentiate their products from SMRI’s products. See, i.e., Trial

 Exhibits 239 and 276a. Those labels confirmed the products were a “STURGIS

 MOTOR CLASSIC” product and “not affiliated with, sponsored or endorsed by

 SMRI.” Conan Properties, Inc., 752 F.2d at 150. The court finds the RP&G

 Defendants were subjectively intending to differentiate their products from

 SMRI’s products and not confuse buyers. Id. RP&G built its own goodwill with

 its wholesale customers and consumers. That goodwill was the basis of

 RP&G’s continuing use of its Sturgis designations in expanding its business

 over decades. RP&G Defendants’ conduct did “not constitute ‘willful

 infringement.’ ” SMRI v. RP&G, 908 F.3d at 344 (internal citation omitted).

       The court further finds “[t]he record . . . fails to reveal the subjective and

 knowing bad faith necessary to foreclose the equitable defenses.” Conan

 Properties, Inc., 752 F.2d at 151. SMRI “has not carried its burden of proving

 that [RP&G Defendants] subjectively and knowingly intended to use [their

 marks] for the purpose of deriving benefit from [SMRI’s] goodwill.” Id.

       Were the court to conclude the RP&G Defendants had unclean hands,

 which the court has not done, SMRI failed to “prove that the defendant[s] [have]

 engaged in particularly egregious conduct.” SMRI v. RP&G, 908 F.3d at 345

                                         66
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 67 of 87 PageID #: 12319




 (internal citation omitted). The court exercises its “discretion not to apply the

 doctrine of unclean hands.” Id. at 344.

       The RP&G Defendants’ conduct does not rise to the level of unclean

 hands so as to defeat the defendants’ right to assert acquiescence and laches.

       B.     Wal-Mart

       SMRI failed to present any evidence Wal-Mart was a “willful infringer.”

 Conan Properties, Inc., 752 F.2d at 150. In 2011, the first year Wal-Mart

 carried any of RP&G’s products, a manager observed the RP&G Defendants’

 tags disclaiming any relationship with SMRI but proclaiming the products to be

 “official Sturgis Motorcycle Rally products.” SMRI v. RP&G, 908 F.3d at 341.

 Even though the manager of the Rapid City Wal-Mart called SMRI’s licensing

 agent and learned the RP&G products were not officially licensed by SMRI,

 Wal-Mart continued to sell RP&G’s products with the RP&G Defendants’ tags

 on them. Id. While this may have been bad business judgment on the part of

 Wal-Mart, the conduct does not rise to the level of “subjective . . . bad faith,”

 Conan Properties, Inc., 752 F.2d at 151, or “particularly egregious conduct.”

 SMRI v. RP&G, 908 F.3d at 345.

       Wal-Mart’s conduct does not rise to the level of “unclean hands” so as to

 defeat that defendant’s right to assert acquiescence and laches.

 2.    SMRI Conduct

       SMRI’s argument that the court cannot examine plaintiff’s conduct to

 determine if it has unclean hands is without merit. “The defense of unclean

 hands will bar enforcement of a valid copyright when a plaintiff commits

                                         67
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 68 of 87 PageID #: 12320




 wrongdoing ‘of serious proportions.’ ” Saxon, 968 F.2d at 680 (internal citation

 omitted). In Saxon, the court held “[t]he district court did not err in finding

 that Saxon’s conduct barred him from enforcing his copyright[.]” Id.

 Defendants bear “the burden of proving that [SMRI’s] hands were unclean.

 Conan Properties, Inc., 752 F.2d at 150.

       A.    2001-2015

       To assess SMRI’s conduct for equity purposes, the court is compelled to

 look back to 2001. On May 8 of that year, an examining attorney with the PTO

 rejected the application by the Sturgis Chamber to register the term STURGIS.

 (Trial Exhibit 769 at pp. 544-51). In arriving at the decision to reject the

 application, the examiner concluded “the mark is primarily geographically

 descriptive of the applicant’s goods and services . . . . The primary significance

 of the term “STURGIS” is geographic, and the applicant’s goods and services

 come from the geographical place named in the mark. Therefore, a public

 association of the goods and services with the place is presumed. . . . The

 proposed mark is unregistrable on the Principal Register.” Id. at p. 546)

 (internal citations and references omitted).

       On November 1, 2001, Marlin Martin, then-President of the Sturgis

 Chamber, filed a sworn declaration with the PTO seeking reconsideration of

 the Chamber’s application. In his declaration, Mr. Martin stated he had

 “overall management responsibility for the activities of the Chamber, including

 the marketing and promotion of the STURGIS motorcycle rally (the “Rally”) held

 each August in Sturgis, South Dakota, and the marketing, distribution and

                                         68
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 69 of 87 PageID #: 12321




 sales of a variety of products in connection with the Rally by the Chamber and

 its authorized licensees.” Id. at p. 583 ¶ 1; see also Trial Exhibit 540 ¶ 1. Mr.

 Martin further stated that “[t]he Sturgis Chamber has used the STURGIS mark

 in commerce in connection with the promotion of motorcycle and vehicle

 rallies, exhibits and competitions and the promotion of the City of Sturgis and

 the Black Hills area of South Dakota and Wyoming since at least as early as

 July 1, 1986.” (Trial Exhibit 769 at pp. 583-84 ¶ 2). Mr. Martin’s declaration

 concluded:

       It is my opinion that, as a result of the extensive marketing and
       promotional efforts of the Sturgis Chamber in connection with the
       Rally and the Sturgis Chamber’s continuous and substantially
       exclusive use of the STURGIS mark in connection with the
       marketing and promotion of the Rally since at least as early as
       July 1, 1987, the purchasing public has come to identify the
       STURGIS mark with the source of the Sturgis Chamber’s Rally
       Products and its Rally promotion and entertainment services and
       to recognize that the STURGIS mark distinguishes the Sturgis
       Chamber’s Rally Products and promotion and entertainment
       services from those sold by others.

 Id. at pp. 584-85 ¶ 4.

       In its opposition to the Sturgis Chamber’s application with the PTO,

 Sturgis Motorcycles, Inc., d/b/a Black Hills Harley-Davidson, d/b/a Sturgis

 Harley-Davidson (jointly referred to as “Sturgis Motorcycle”) on December 11,

 2002, declared under oath, among other things:

       Sturgis Motorcycles . . . have continuously used the name
       STURGIS in commerce on and in connection with the sale of “Rally
       Products” . . . . at the Sturgis Motorcycle Rally . . . held in and
       around Sturgis, including Rapid City, SD, in the Black Hills area of
       South Dakota each year since at least 1981. (Trial Exhibit 539 at
       p. 6 ¶ 1).



                                        69
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 70 of 87 PageID #: 12322




       Sturgis Motorcycles . . . have continuously used the name
       STURGIS in commerce in connection with the promotion of the
       Rally including organizing and sponsoring events at the Rally since
       at least 1991. Id. ¶ 2.
       ...
       Sturgis Motorcycles has had gross sales of Rally Products bearing
       the name STURGIS totaling approximately $9 million since 2000.
       Id. at p. 7 ¶ 9.
       ...
       Many of over 700 vendors use the name STURGIS in connection
       with the sale of Rally Products each year at the Rally. Id. at p. 8
       ¶ 11.

       Many of over 700 vendors use the name STURGIS in connection
       with the promotion of the Rally. Id. ¶ 12.

       On December 11, 2002, Good Sports Sturgis, Inc., through its owner

 Jerry Berkowitz, filed a separate notice of opposition to the Sturgis Chamber’s

 application with the PTO. (Trial Exhibit 538). The notice of opposition under

 oath declared:

       Good Sports has continuously used the name STURGIS in
       commerce on or in connection with the sale of “Rally Products” as
       defined in the Application, . . . at the Sturgis Motorcycle Rally . . .
       since at least 1985. Id. at pp. 5-6.

       Good Sports has continuously used the name STURGIS in
       promotion of the Rally since at least 1985. Id. at p. 6.
       ...
       [Sturgis Chamber] knows it has not used the name STURGIS
       substantially exclusively in conjunction with the sale of Rally
       related products in the five years preceding November 1, 2001. Id.
       at p. 12.

       [Sturgis Chamber] has knowledge of the substantial use by others
       of the name STURGIS in conjunction with the promotion of the
       Rally. Id.;

       [Sturgis Chamber] knows that many of the over 700 vendors use
       the name STURGIS on or in connection with Rally Products. Id.;
       and



                                         70
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 71 of 87 PageID #: 12323




       At least as early as 1990, [Sturgis Chamber] knew of Good Sports
       use of the name STURGIS in commerce in connection with the sale
       of Rally Products. Id.

       At trial, Jim Burgess, one of the owners of Sturgis Motorcycle,

 testified his company told Mr. Martin four times before the Chamber’s

 application with the PTO was filed that Sturgis Motorcycle had been

 making substantial use of STURGIS for two decades before November 1,

 2001. (Docket 336 at pp. 63:11-64:5; see also Trial Exhibit 539 ¶¶ 57-

 64). SMRI, as the successor of the Chamber, and Sturgis Motorcycle

 reached an agreement to end their almost 10-year fight. Trial Exhibit

 514. In exchange for Sturgis Motorcycle’s withdrawal of its opposition to

 the Chamber’s original PTO application, SMRI agreed Sturgis Motorcycle

 could use the STURGIS mark without any licensing agreement with

 either the Chamber or SMRI. Trial Exhibit 514; see also Docket 336 at

 pp. 34:23-36:22.

       Mr. Berkowitz testified at trial his companies, Good Sports and Hot

 Leathers, operated in Sturgis. (Docket 314 at pp. 71:13-17 & 72:19-23). In an

 agreement to dismiss his company’s opposition to SMRI’s application with the

 PTO, Good Sports became the exclusive licensee of SMRI’s trademarks. Id. at

 pp. 78:1-18; 81:7-10 & 116:9-13; see also Trial Exhibits 167 & 165. Mr.

 Berkowitz also became a member of the board of directors of SMRI at its

 inception as part of the deal. (Docket 314 at p. 73:6-11).

       Good Sports pays SMRI “to use their family of trademarks. [His]

 company does generate money from the sublicensee . . . contracts. . . . And

                                        71
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 72 of 87 PageID #: 12324




 part of that royalty goes to Good Sports.” (Docket 314 at p. 97:13-18). Good

 Sports “licensed over 50 sublicensees in 2015 on Sturgis product[s].” Id. at

 p. 117:13-15. Since 2011, Good Sports has generated $16.25 million in

 revenue from the Sturgis Rally. Id. at p. 118:3-7.

        After Sturgis Motorcycle and Good Sports withdrew their notices of

 opposition to SMRI’s trademark applications, the PTO granted the “STURGIS”

 trademarks to SMRI. (Trial Exhibits 16 & 17).

        The court instructed the jury that whether SMRI’s “STURGIS”

 registration was fraudulently obtained had to be “proven by clear and

 convincing evidence.” (Docket 235 at pp. 36 & 57). The jury was required to

 consider whether “SMRI or the Sturgis Chamber . . . knowingly made

 inaccurate statements, misrepresentations or knowingly failed to disclose

 material information to the [PTO]. . . . with the intent to deceive the [PTO].” Id.

 at p. 36. The jury by its verdict concluded SMRI had not obtained the

 STURGIS trademark registration fraudulently. (Docket 263 at p. 2).

        The Eighth Circuit best described Mr. Martin’s submission to the

 PTO.

        The only way that Martin was able to assert that the Chamber had
        substantially exclusively used the word “Sturgis” for decades to
        promote the rally was by denying that virtually anyone else
        promoted it when they independently used the word to sell their
        own rally-related goods and services. . . . Although it was patently
        unreasonable for Martin to think that only Chamber-approved
        uses of the mark counted as rally-related uses, it was this logic
        that enabled him to tell the Trademark Office that the word
        “Sturgis” had become distinctive through the Chamber’s
        substantially exclusive use of it in connection with the marketing
        and promotion of the rally.


                                         72
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 73 of 87 PageID #: 12325




       Martin’s logic was so incoherent and self-serving that no
       reasonable jury could accept it. . . . The fact that non-Chamber-
       affiliated producers were using the word [“Sturgis”] on their rally-
       related products was directly relevant to whether the Chamber was
       its substantially exclusive user. Martin, however, ignored those
       third-party uses since he believed that only the Chamber actually
       promoted the rally. But he had no right to declare that by fiat. . . .
       Martin thus had no right to declare that only the Chamber’s
       promotions actually promoted the rally. It is irrelevant to our
       conclusion here that the jury also found that Martin did not
       “knowingly” lie in his affidavit: A person can be indisputably, but
       sincerely, wrong.

 SMRI v. RP&G, 908 F.3d at 328. The appellate court’s ruling frees the district

 court from the jury’s finding.

       B.    2018-2020

       On June 14, 2018, the Eighth Circuit ruled the STURGIS mark was

 invalid. SMRI v. RP&G, 908 F.3d at 333. Since that date, SMRI continues to

 irrationally assert its STURGIS marks are valid. On February 15, 2019, the

 court observed that “[n]otwithstanding the Eighth Circuit decision, SMRI

 ‘continues to claim ownership of [STURGIS, STURGIS RALLY & RACES, and

 STURGIS MOTORCYCLE RALLY], despite the Eighth Circuit’s opinion that

 Plaintiff insufficiently proved infringement against Defendants.’ ” (Docket 489

 at pp. 4-5) (citing Docket 482 at pp. 3-4). In response to SMRI’s posturing, the

 court stated: “SMRI’s arguments fail. The word ‘Sturgis’ is not a valid

 trademark. The terms STURGIS, STURGIS RALLY & RACES, and STURGIS

 MOTORCYCLE RALLY when used by the defendants, or by anyone else for that

 matter, do not infringe on SMRI’s marks. SMRI is bound by this decision under

 the doctrines of res judicata and collateral estoppel.” Id. at p. 7 (emphasis

 added).
                                         73
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 74 of 87 PageID #: 12326




       As part of defendants’ motion to cancel the “Sturgis” registrations, the

 court was asked to take judicial notice of “SMRI’s February 22, 2019 Status

 Report filing before the Trademark Trial and Appeal Board (“TTAB”).” (Docket

 519 at p. 2) (citing Docket 496). In a TTAB proceeding brought by Concerned

 Citizens of Sturgis, Inc., SMRI stated:

       Respondent states further that . . . the civil action for which the
       Board suspended this proceeding, Sturgis Motorcycle Rally, Inc. v.
       Rushmore Photo & Gifts, Inc., et al. (5:11-cv-05052-JLV), has not
       yet reached finality and the Amended Order for Remand
       concluding that “the STURGIS mark is invalid” is subject to
       appeal and not based in law, such that [Concerned Citizens for
       Sturgis, Inc.’s] request for cancellation of U.S. Reg. Nos. 3,923,284
       and 4,440,406 is not final or likely to become final. . . .

       In view of the foregoing, Respondent respectfully requests that the
       present cancellation remain suspended pending full resolution of
       the civil action.

 (Docket 497-1 at pp. 1-2).

       SMRI opposed defendants’ motion for judicial notice. (Docket 505).

 SMRI argued “[a]lthough the filing of the status report is indisputable, the

 contents of the report are not. . . . The issues contained in the status report are

 not capable of accurate and ready determination without supporting evidence

 or further argument and they can be reasonably questioned[.]” Id. at p. 4.

 Based on its argument, SMRI asked the court to “take judicial notice only of

 the filing of the status report with the Trademark Trial and Appeal Board and

 not consider the truth of the contents of the report.” Id. (emphasis added).

       The court granted defendants’ motion for judicial notice. (Docket 519 at

 p. 23). “In the proceeding before the TTAB, Concerned Citizens for Sturgis,

 Inc., seeks cancellation of the Sturgis mark.” (Docket 519 at p. 17 n.4)
                                           74
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 75 of 87 PageID #: 12327




 (referencing TTAB, Cancellation 92054714, Docket #1). In the TTAB

 proceeding “SMRI defends against cancellation alleging its Sturgis Registration

 No. 3,923,284 is and remains valid.” Id. (referencing TTAB, Cancellation

 92054714, Document #2).

       SMRI’s statement and representations to the TTAB are patently

 misleading. It is incomprehensible SMRI would suggest the court not look to

 the contents of plaintiff’s filing with a federal agency for truthfulness. See Fed.

 R. Civ. P. 11(b), 37 CFR § 2.116(a) & Roux Laboratories, Inc. v. La Cade

 Products Co., 558 F.2d 33 (C.C.P.A. 1977) (The Federal Rules of Civil Procedure

 are applicable to interparty proceedings before the TTAB).

       During the same time period, defendants filed a motion for cancellation

 of the STURGIS registrations pursuant to 15 U.S.C. § 1119. (Docket 493).

 SMRI opposed the motion. (Docket 500). SMRI again “argue[d] the court’s

 declaration that the STURGIS mark is invalid is wrong because the court

 ‘misreads the Eighth Circuit’s [decision] by relying on it to make such

 declaration, as the Eighth Circuit merely cited Plaintiff for its failure to offer

 sufficient proof of validity, without going so far as to declare the mark invalid.”

 (Docket 519 at p. 6) (citing Docket 500 at p. 3).

       For the third time, on December 11, 2019, the court was compelled to

 remind SMRI that its “argument the STURGIS mark is still valid and can be

 enforced against others ignores the 8th Circuit’s holding that STURGIS is not a

 valid mark.” Id. at p. 12 (citing SMRI v. RP&G, 908 F.3d at 323 & 333). To

 make it clear the court declared:

                                          75
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 76 of 87 PageID #: 12328




       The United States Court of Appeals for the Eighth Circuit has
       spoken. The STURGIS mark is invalid. As long as the public
       records in the Patent and Trademark Office continue to represent
       that the STURGIS Registrations are valid, the public will be
       confused. Section 1119 gives authority to the court to remove
       that confusion. . . . Because SMRI’s STURGIS mark has been
       shown to be invalid, cancellation is not merely appropriate, it is
       the best course.

 Id. at p. 13 (internal citations and quotation marks omitted). The court found

 “SMRI’s continuing effort to perpetuate misleading assertions before the TTAB

 are a calculated attempt to confuse not only the TTAB and USPTO but also the

 public about the STURGIS Registrations.” Id. at p. 17.

       Based on these findings and others made in the order, the court “ordered

 the STURGIS mark evidenced by Registration Nos. 3,923,284 and 4,440,406 is

 canceled and this order of cancellation is certified to the Director of the United

 States Patent and Trademark Office so that appropriate entries may be made to

 its records.” Id. at p. 23 (some capitalization omitted). The court

       FURTHER ORDERED the United States Patent and Trademark
       Office is notified pursuant to Trademark Manual of Examining
       Procedure § 1610 that the following proceedings before the
       Trademark Trial and Appeal Board, namely:

       1.    Concerned Citizens for Sturgis, Inc., v. Sturgis Motorcycle
             Rally Inc., Cancellation No. 92054714; and

       2.    Sturgis Motorcycle Rally, Inc., v. Sturgis Black Hills Rally
             S.D., LLC, Opposition No. 91202965

       involve the STURGIS registrations.

 Id. A certified copy of the court’s order was received by the Office of the

 Solicitor of the PTO on December 16, 2019. (Docket 522).




                                         76
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 77 of 87 PageID #: 12329




       Despite the rulings of the Eighth Circuit and this district court, on

 January 24, 2020, SMRI continued to hold itself out as the owner of “Sturgis®,”

 “Sturgis® Motorcycle Rally,” and “Sturgis Rally & Races.” (Docket 529-6).

 As part of its deception, SMRI’s website intimidates or at least impliedly

 intimidates Sturgis Rally venders to “Apply to Become a Sturgis® Licensee” and

 “Fill out the form below to begin the Official Sturgis® Motorcycle Rally Brand

 licensing application process.” (Dockets 529-6 & 529-7) (some capitalization

 omitted). These efforts by SMRI are a continuing “calculated attempt to

 confuse . . . the public about the STURGIS Registrations.” (Docket 519 at

 p. 17).

       In May 2020, the TTAB adopted SMRI’s deceptive November 2019

 submission and did not cancel the Sturgis registrations on the mistaken belief

 the cancellation order was an “interlocutory decision.” (Docket 562-4 at p. 2).

 When challenged by the RP&G Defendants to “immediately correct its prior

 misrepresentations to the TTAB,” SMRI did nothing. (Dockets 561 at p. 6 &

 562-5 at p. 3).

       For the fourth time, those three marks were invalided by the Eighth Circuit

 in 2018. The public has an interest in respect for court orders and a “right not

 to be deceived or confused” by SMRI’s misrepresentations about its marks.

 Community of Christ Copyright Corp. v. Devon Park Restoration Branch of

 Jesus Christ’s Church, 683 F. Supp. 2d 1006, 1018 (W.D. Mo. 2010).




                                        77
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 78 of 87 PageID #: 12330




       During the August 2020 Sturgis Rally, at which an estimated 365,979

 people attended,6 SMRI continued its deception. SMRI’s website perpetuated

 the misconception that rally vendors had to “Fill out the form . . . to begin the

 Official Sturgis® Motorcycle Rally Brand licensing application process” and

 “Apply to Become a Sturgis® Licensee.” (Docket 579-2 at p. 2) (some

 capitalization omitted). The website furthered perpetuated this deception by

 identifying as SMRI’s intellectual property “Sturgis® When used in conjunction

 with The Sturgis® Motorcycle Rally,” “Sturgis® Motorcycle Rally,” and

 “Sturgis Rally & Races.” Id. at p. 4. SMRI through its sublicensee vendors

 continued to sell products with the “STURGIS®” on them. See Docket 579-1 at

 pp. 1, 4 & 7-8.

       SMRI does not come into this equity proceeding with clean hands.

 Precision Instrument Mfg. Co., 324 U.S. at 814. Instead, SMRI “tainted” these

 proceedings with conduct which can only be described as “bad faith.” Id. The

 court sitting in equity “refus[es] to aid [SMRI,] the unclean litigant” in its

 misrepresentations and deception. Id. SMRI’s conduct since 2001 through

 trial, and after the Eighth Circuit decision through 2020 “transgress[es] [the]

 equitable standards of conduct” and candidness the court is entitled to require

 of litigants appearing before it. Id. at 815.

       Defendants satisfied their burden of proof as to SMRI’s unclean hands.

 The court finds SMRI “acted inequitably” and is barred “from obtaining



       6Seehttps://www.rideapart.com/news/439496/sturgis-2020-
 attendance-crime-numbers/ (last visited January 13, 2021).
                                          78
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 79 of 87 PageID #: 12331




 equitable relief.” Safeway Transit LLC, 954 F.3d at 1181-82 (emphasis

 removed). SMRI’s four claims of (1) trademark infringement of STURGIS BIKE

 WEEK under 15 U.S.C. § 1114; (2) trademark infringement of the Composite

 Design Mark under 15 U.S.C. § 1114; (3) false advertising under 15 U.S.C.

 § 1125(a)(1)(B); and (4) deceptive trade practices under SDCL §§ 37-24-6(1) &

 37-24-31 must be dismissed.

 3.    Defendants entitled to equitable defenses

       In the event a reviewing court disagrees with the court’s conclusion

 regarding SMRI’s unclean hands, the court will identify whether each of the

 defendants can assert the equitable defenses of acquiescence and laches and to

 which claims remaining against that defendant.

       A.      Rushmore Photo & Gifts

       The court finds the conduct of the corporation, RP&G, prior to the

 October 30, 2015, did not “not constitute ‘willful infringement.’ ”7 SMRI v.

 RP&G, 908 F.3d at 344 (internal citation omitted). The court further finds

 “[t]he record . . . fails to reveal the subjective and knowing bad faith [on the

 part of the corporation] necessary to foreclose the equitable defenses.” Conan

 Properties, Inc., 752 F.2d at 151. SMRI “has not carried its burden of proving

 [the corporation] subjectively and knowingly intended to use [its marks] for

 purpose of deriving benefit from [SMRI’s] goodwill.” Id.




       7This finding is not intended to suggest RP&G engaged in willful
 infringement after October 30, 2015. SMRI offers no evidence that such a
 claim existed then or now.
                                          79
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 80 of 87 PageID #: 12332




       RP&G is entitled to assert both equitable defenses against all four of

 SMRI’s claims. See San Francisco Association for the Blind v. Industrial Aid

 for the Blind, 152 F.2d 532, 537 (8th Cir. 1946) (“The delay of plaintiff [eight

 years] in bringing this action . . . will, under the circumstances of this case,

 deprive the plaintiff of any right to damages or an accounting.”) (referencing

 Menendez v. Holt, 128 U.S. 514, 523-25 (1888); Grotrian, Helfferich, Schulz,

 Th. Steinweg Nachf. v. Steinway & Sons, 523 F.2d 1331, 1344 (2d Cir. 1975)

 (the court vacated money damages); Minnesota Mining and Manufacturing Co.

 v. Beautone Specialties, Co., Ltd., 82 F. Supp. 2d 997, 1005 (D. Minn. 2000)

 (“The general rule is that a finding of laches bars a plaintiff’s ability to recover

 for past wrongs[.]”) (referencing A.C. Aukerman Co. v. R.L. Chaides

 Construction Co., 960 F.2d 1020, 1040 (Fed. Cir. 1992) (en banc)).

       The money damages awarded by the jury against RP&G on the claims of

 (1) trademark infringement of STURGIS BIKE WEEK under 15 U.S.C.

 § 1114; (2) trademark infringement of the Composite Design Mark under

 15 U.S.C. § 1114; (3) false advertising under 15 U.S.C. § 1125(a)(1)(B); and

 (4) deceptive trade practices under SDCL §§ 37-24-6(1) & 37-24-31 are vacated.

       B.     Carol Niemann

       “A corporate officer is personally liable for the corporation’s trademark

 infringement if the officer participates in that infringement.” Safeway Transit

 LLC v. Discount Party Bus, Inc., 334 F. Supp. 3d 995, 1007 (D. Minn. Aug. 13,

 2018) (citing Microsoft Corp. v. Ion Techs. Corp., No. 01-1769, 2003 WL

 21356084, at *5 (D. Minn. May 30, 2003) (“An individual is liable for copyright

                                          80
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 81 of 87 PageID #: 12333




 infringement if [s]he has the ability to supervise the infringing activity and a

 financial interest in that activity, or if [s]he personally participates in that

 activity.”) (internal citation omitted) (affirmed by Safeway Transit LLC v.

 Discount Party Bus, Inc., 954 F.3d 1171 (8th Cir. 2020)).

       SMRI identified no case which prohibits the court from extending RP&G’s

 right to invoke these equitable defenses on behalf of the corporation’s board

 members and employees. Application of the equitable defenses in this setting

 is within the discretion of the court. SMRI v. RP&G, 908 F.3d at 343.

       There is no evidence Carol Niemann engaged in any conduct outside of

 her corporate and employee status which would give rise to personal liability

 on SRMI’s claims. Carol Niemann’s conduct does “not constitute ‘willful

 infringement.’ ”8 SMRI v. RP&G, 908 F.3d at 344 (internal citation omitted).

 The court further finds “[t]he record . . . fails to reveal the subjective and

 knowing bad faith [by Carol Niemann] necessary to foreclose the equitable

 defenses.” Conan Properties, Inc., 752 F.2d at 151. SMRI “has not carried its

 burden of proving that [Carol Niemann] subjectively and knowingly intended to

 use [RP&G’s marks] for the purpose of deriving benefit from [SMRI’s] goodwill.”

 Id. Carol Niemann is entitled to assert both equitable defenses against all four

 of SMRI’s claims. San Francisco Association for the Blind, 152 F.2d at 537

 (internal references omitted).




       8This finding is not intended to suggest Carol Niemann engaged in willful
 infringement after October 30, 2015. SMRI offers no evidence that such a
 claim existed then or now.
                                           81
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 82 of 87 PageID #: 12334




       The money damages awarded against Carol Niemann on the claims of

 (1) trademark infringement of STURGIS BIKE WEEK under 15 U.S.C.

 § 1114; (2) trademark infringement of the Composite Design Mark under

 15 U.S.C. § 1114; (3) false advertising under 15 U.S.C. § 1125(a)(1)(B); and

 (4) deceptive trade practices under SDCL §§ 37-24-6(1) & 37-24-31 are vacated.

       C.      Paul Niemann

       A significant portion of SMRI’s evidence at trial focused on Paul

 Niemann. But there is no evidence Paul Niemann engaged in any conduct

 outside of his corporate and employee status which gives rise to personal

 liability on SRMI’s claims. The evidence of Paul Niemann’s conduct developed

 by SMRI does “not constitute ‘willful infringement.’ ”9 SMRI v. RP&G, 908 F.3d

 at 344 (internal citation omitted). The court further finds “[t]he record . . . fails

 to reveal the subjective and knowing bad faith [by Paul Niemann] necessary to

 foreclose the equitable defenses.” Conan Properties, Inc., 752 F.2d at 151.

 SMRI “has not carried its burden of proving that [Paul Niemann] subjectively

 and knowingly intended to use [RP&G’s marks] for the purpose of deriving

 benefit from [SMRI’s] goodwill.” Id. Paul Niemann is entitled to assert both

 equitable defenses against all four of SMRI’s claims. San Francisco Association

 for the Blind, 152 F.2d at 537 (internal references omitted).

       The money damages awarded against Paul Niemann on the claims of

 (1) trademark infringement of STURGIS BIKE WEEK under 15 U.S.C.


       9This finding is not intended to suggest Paul Niemann engaged in willful
 infringement after October 30, 2015. SMRI offers no evidence that such a
 claim existed then or now.
                                          82
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 83 of 87 PageID #: 12335




 § 1114; (2) trademark infringement of the Composite Design Mark under

 15 U.S.C. § 1114; (3) false advertising under 15 U.S.C. § 1125(a)(1)(B); and

 (4) deceptive trade practices under SDCL §§ 37-24-6(1) & 37-24-31 are vacated.

       D.       Brian Niemann

       Even more than Paul Niemann, SMRI focused its evidence at trial on the

 conduct of RP&G through Brian Niemann. Once he took over product

 development and retail relations for RP&G, Brian Niemann became the primary

 corporate board member and employee whom SMRI alleged spawned plaintiff’s

 claims at trial. Brian Niemann was adamant SMRI could not claim “Sturgis” as

 its trademark and he maintained that claim, in good faith, before, during and

 after trial. The Eighth Circuit proved Brian Niemann was correct in his belief.

 SMRI v. RP&G, 908 F.3d at 333 (“In sum, the jury’s finding that the “Sturgis”

 word mark is valid cannot stand[.]”).

       There is no evidence Brian Niemann engaged in any conduct outside of

 his corporate and employee status which would give rise to personal liability on

 SRMI’s claims. Brian Niemann’s conduct does “not constitute ‘willful

 infringement.’ ”10 Id., at 344 (internal citation omitted). The court further finds

 “[t]he record . . . fails to reveal the subjective and knowing bad faith [by Brian

 Niemann] necessary to foreclose the equitable defenses.” Conan Properties,

 Inc., 752 F.2d at 151. SMRI “has not carried its burden of proving that [Brian

 Niemann] subjectively and knowingly intended to use [RP&G’s marks] for


       10This   finding is not intended to suggest Brian Niemann engaged in
 willful infringement after October 30, 2015. SMRI offers no evidence that such
 a claim existed then or now.
                                         83
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 84 of 87 PageID #: 12336




 purpose of deriving benefit from [SMRI’s] goodwill.” Id. Brian Niemann is

 entitled to assert both equitable defenses against all four of SMRI’s claims.

 San Francisco Association for the Blind, 152 F.2d at 537 (internal references

 omitted).

       The money damages awarded against Brian Niemann on the claims of

 (1) trademark infringement of the STURGIS BIKE WEEK under 15 U.S.C.

 § 1114; (2) trademark infringement of the Composite Design Mark under

 15 U.S.C. § 1114; (3) false advertising under 15 U.S.C. § 1125(a)(1)(B); and

 (4) deceptive trade practices under SDCL §§ 37-24-6(1) & 37-24-31 are vacated.

       E.     Wal-Mart

       Wal-Mart did not develop or sell its own Sturgis rally products. Wal-

 Mart’s association with Sturgis rally merchandise came through its

 relationship with RP&G and its Sturgis Motor Classic products. A Wal-Mart

 representative did call SMRI about the differences in its merchandise tags and

 those of RP&G. SMRI v. RP&G, 908 F.3d at 341. But Wal-Mart took RP&G at

 its word for intellectual property issues associated with the Sturgis Motor

 Classic merchandise. (Docket 316 at pp. 128:5-129:17).

       Equity demands Wal-Mart benefit from both defenses. It would be

 inequitable to permit SMRI to recover against Wal-Mart when RP&G is

 protected by both equitable defenses. Wal-Mart is not a “willful infringer.”

 Conan Properties, Inc., 752 F.2d at 150. Wal-Mart’s conduct did not rise to the

 level of “subjective . . . bad faith,” Id., at 151, or “particularly egregious

 conduct.” SMRI v. RP&G, 908 F.3d at 345. The court further finds “[t]he

                                           84
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 85 of 87 PageID #: 12337




 record . . . fails to reveal the subjective and knowing bad faith [on the part of

 Wal-Mart] necessary to foreclose the equitable defenses.” Conan Properties,

 Inc., 752 F.2d at 151. SMRI “has not carried its burden of proving that [Wal-

 Mart] subjectively and knowingly intended to use [RP&G’s marks] for purpose

 of deriving benefit from [SMRI’s] goodwill.” Id. Wal-Mart is entitled to assert

 both equitable defenses against all four of SMRI’s claims. San Francisco

 Association for the Blind, 152 F.2d at 537 (internal references omitted).

       The money damages awarded by the jury against Wal-Mart on the claims

 of (1) trademark infringement of STURGIS BIKE WEEK under 15 U.S.C.

 § 1114; (2) trademark infringement of the Composite Design Mark under

 15 U.S.C. § 1114; (3) false advertising under 15 U.S.C. § 1125(a)(1)(B); and

 (4) deceptive trade practices under SDCL §§ 37-24-6(1) & 37-24-31 are vacated.

 IV.                                  ORDER

       Based on the above analysis, it is

       ORDERED that SMRI’s motion to extend the discovery deadline (Docket

 549) is denied.

       IT IS FURTHER ORDERED that SMRI’s motion to dismiss the ACPA

 claim (Docket 569) is denied.

       IT IS FURTHER ORDERED that defendants’ motion for judicial notice

 (Docket 559) is granted.

       IT IS FURTHER ORDERED that defendants’ motion for summary

 judgment (Docket 550) is granted.




                                         85
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 86 of 87 PageID #: 12338




       IT IS FURTHER ORDERED that SMRI’s ACPA claim (Docket 52 at p. 13)

 is dismissed with prejudice.

       IT IS FURTHER ORDERED that defendants’ motion to strike SMRI’s jury

 demand on its ACPA claim (Docket 563) is denied as moot.

       IT IS FURTHER ORDERED that the motion of RP&G for damages for an

 improvidently issued amended preliminary injunction (Docket 537) is granted.

       IT IS FURTHER ORDERED that Rushmore Photos & Gifts, Inc., is

 entitled to a money judgment against Sturgis Motorcycle Rally, Inc., in the

 amount of $282,341.

       IT IS FURTHER ORDERED that the motion of RP&G asking the court to

 find SMRI in contempt of court (Docket 548 at p. 10) is denied as moot.

       IT IS FURTHER ORDERED that defendants’ motion asking the court to

 issue an order to show cause (Docket 538 at pp. 22-23) is granted. A separate

 order to show cause as to why SMRI should not be held in contempt of court

 for its failure to failure to pay $17,053.24 awarded to the defendants as

 attorneys’ fees by a March 20, 2017, order, (Docket 421), as confirmed by the

 February 15, 2019, order, (Docket 489 at p. 12), will issue.

       IT IS FURTHER ORDERED that defendants’ motion for the application of

 equitable defenses (Docket 276) is granted.

       IT IS FURTHER ORDERED that SMRI is barred from recovering damages

 from the defendants for the time period prior to October 30, 2015.

       IT IS FURTHER ORDERED that the money judgment (Docket 269) in

 favor of plaintiff Sturgis Motorcycle Rally, Inc., and against the defendants

                                        86
Case 5:11-cv-05052-JLV Document 586 Filed 03/29/21 Page 87 of 87 PageID #: 12339




 Rushmore Photo & Gifts, Inc., for the sum of $68,750; Carol Niemann for the

 sum of $68,750; Paul A. Niemann for the sum of $68,750; Brian M. Niemann

 for the sum of $68,750; and Wal-Mart Stores, Inc., for the sum of $105,000, is

 vacated.

       Dated March 29, 2021.

                               BY THE COURT:

                               /s/   Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                        87
